Exhibit 10.11

AMENDED AND RESTATED REVOLVING CREDIT

AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT (the
“Agreement”) dated as of February 20, 2004, is entered into among
AMERICASDOCTOR, INC., a Delaware corporation, and AMERICASDOCTOR.COM COORDINATOR
SERVICES, INC., a Delaware corporation (individually and collectively, the
“Borrower”), and CAPITALSOURCE FINANCE LLC, a Delaware limited liability company
(“Lender”).

 

WHEREAS, Lender and Borrower and AmericasDoctor Internet Operations, Inc.
entered into that certain Revolving Credit and Security Agreement dated as of
March 15, 2002, as amended by that certain First Amendment to Revolving Credit
and Security Agreement dated as of March 5, 2003, and as further amended by that
certain Limited Waiver Second Amendment to Revolving Credit and Security
Agreement dated as of November 12, 2003 (collectively, the “Loan Agreement”),
and related documents and instruments executed in connection therewith;

 

WHEREAS, Lender has agreed to continue to make available to Borrower a revolving
credit facility (the “Revolving Facility”) in a maximum principal amount at any
time outstanding of up to Six Million Dollars ($6,000,000) (the “Facility Cap”),
the proceeds of which shall be used by Borrower for refinancing Borrower’s
existing obligations and indebtedness and working capital needs; and

 

WHEREAS, Lender is willing to make the Revolving Facility available to Borrower
upon the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower and Lender hereby agree as follows:

 

I. DEFINITIONS

 

1.1 General Terms

 

For purposes of this Agreement, in addition to the definitions above and
elsewhere in this Agreement, the terms listed in Appendix A hereto shall have
the meanings given such terms in Appendix A, which is incorporated herein and
made a part hereof. All capitalized terms used which are not specifically
defined shall have meanings provided in Article 9 of the UCC in effect on the
date hereof to the extent the same are used or defined therein. Unless otherwise
specified herein or in Appendix A, any agreement or contract referred to herein
or in Appendix A shall mean such agreement as modified, amended or supplemented
from time to time. Unless otherwise specified, as used in the Loan Documents or
in any certificate, report, instrument or other document made or delivered
pursuant to any of the Loan Documents, all accounting terms not defined in
Appendix A or elsewhere in this Agreement shall have the meanings given to such
terms in and shall be interpreted in accordance with GAAP.



--------------------------------------------------------------------------------

II. ADVANCES, PAYMENT AND INTEREST

 

2.1 The Revolving Facility

 

(a) Subject to the provisions of this Agreement, Lender shall make Advances to
Borrower under the Revolving Facility from time to time during the Term;
provided that, notwithstanding any other provision of this Agreement, the
aggregate amount of all Advances at any one time outstanding under the Revolving
Facility shall not exceed either of (a) the Facility Cap and (b) the
Availability as defined below. The Revolving Facility is a revolving credit
facility, which may be drawn, repaid and redrawn, from time to time as permitted
under this Agreement. Unless otherwise permitted by Lender, each Advance shall
be in an amount of at least $1,000. Subject to the provisions of this Agreement,
Borrower may request Advances under the Revolving Facility up to and including
the value, in U.S. Dollars, of fifty percent (50%) of the Borrowing Base minus,
if applicable, amounts reserved pursuant to this Agreement (such calculated
amount being referred to herein as the “Availability”). Advances under the
Revolving Facility automatically shall be made for the payment of interest on
the Note and other Obligations on the date when due to the extent available and
as provided for herein.

 

(b) Lender has established the above-referenced advance rate for Availability
and, in its sole credit judgment, may further adjust the Availability and such
advance rate by applying percentages (known as “liquidity factors”) to Eligible
Receivables based upon Borrower’s actual recent collection history in a manner
consistent with Lender’s generally applicable underwriting practices and
procedures, including without limitation Lender’s review and analysis of, among
other things, Borrower’s historical returns, rebates, discounts, credits and
allowances (collectively, the “Dilution Items”). Such liquidity factors and the
advance rate for Availability may be adjusted by Lender throughout the Term as
warranted in Lender’s sole credit judgment, consistent with Lender’s generally
applicable underwriting practices and procedures. Also, Lender shall have the
right to establish from time to time, in its sole credit judgment, consistent
with its generally applicable lending practices, reserves against the Borrowing
Base, which reserves shall have the effect of reducing the amounts otherwise
eligible to be disbursed to Borrower under the Revolving Facility pursuant to
this Agreement.

 

2.2 The Note; Maturity

 

(a) All Advances under the Revolving Facility shall be evidenced by a Note,
payable to the order of Lender, duly executed and delivered by Borrower,
evidencing the aggregate indebtedness of Borrower to Lender resulting from
Advances under the Revolving Facility, from time to time. Lender hereby is
authorized, but is not obligated, to enter the amount of each Advance under the
Revolving Facility and the amount of each payment or prepayment of principal or
interest thereon in the appropriate spaces on the reverse of or on an attachment
to the Note. Lender will account to Borrower monthly with a statement of
Advances under the Revolving Facility and charges and payments made pursuant to
this Agreement, and in the absence of manifest error, such accounting rendered
by Lender shall be deemed final, binding and conclusive unless Lender is
notified by Borrower in writing to the contrary within thirty (30) calendar days
of Receipt of each accounting, which notice shall be deemed an objection only to
items specifically objected to therein.

 

(b) All amounts outstanding under the Note and other Obligations shall be due
and payable in full, if not earlier in accordance with this Agreement, on the
earlier of (i) the occurrence of an Event of Default if required pursuant hereto
or Lender’s demand upon an Event of Default, and (ii) the last day of the Term
(such earlier date being the “Maturity Date”).

 

2.3 Interest

 

Interest on outstanding Advances under the Note shall be payable monthly in
arrears on the first Business Day of each calendar month at an annual rate of
Prime Rate plus 2.0%, provided,

 

2



--------------------------------------------------------------------------------

however, that, notwithstanding any provision of any Loan Document, the interest
on outstanding Advances under the Note shall be not less than 7.5%, in each case
calculated on the basis of a 360-day year and for the actual number of calendar
days elapsed in each interest calculation period. Interest accrued on each
Advance under the Note shall be due and payable on the first day of each
calendar month, in accordance with the procedures provided for herein,
commencing the month immediately following the first Advance, and continuing
until the later of the expiration of the Term and the full performance and
irrevocable payment in full in cash of the Obligations and termination of this
Agreement.

 

2.4 Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate

 

So long as no Default or Event of Default shall have occurred and be continuing,
Borrower may give Lender irrevocable written notice requesting an Advance under
the Revolving Facility by delivering to Lender not later than 11:00 a.m. (New
York City time) at least two but not more than four Business Days before the
proposed borrowing date of such requested Advance (the “Borrowing Date”), a
completed Borrowing Certificate and relevant supporting documentation reasonably
satisfactory to Lender, which shall (i) specify the proposed Borrowing Date of
such Advance which shall be a Business Day, (ii) specify the principal amount of
such requested Advance, and (iii) certify the matters contained in Section 4.2.
Each time a request for an Advance is made, and, in any event and regardless of
whether an Advance is being requested, on the last Business Day of each week
during the Term (and more frequently if Lender shall so request) until the
Obligations are indefeasibly paid in cash in full and this Agreement is
terminated, Borrower shall deliver to Lender a Borrowing Certificate as of the
immediately preceeding month end accompanied by a separate detailed aging and
categorizing of Borrower’s accounts receivable and accounts payable and such
other supporting documentation with respect to the figures and information in
the Borrowing Certificate as Lender shall reasonably request from a credit or
security perspective or otherwise. On each Borrowing Date, Borrower irrevocably
authorizes Lender to disburse the proceeds of the requested Advance to
Borrower’s account(s) as set forth on Schedule 2.4, in all cases for credit to
Borrower (or to such other account as to which Borrower shall instruct Lender)
via Federal funds wire transfer no later than 4:00 p.m. (New York City time).

 

2.5 Revolving Facility Collections; Repayment; Borrowing Availability and
Lockbox

 

Each Borrower shall maintain one or more lockbox accounts (individually and
collectively, the “Lockbox Account”) with one or more banks reasonably
acceptable to Lender (each, a “Lockbox Bank”), and shall execute with each
Lockbox Bank one or more agreements reasonably acceptable to Lender
(individually and collectively, the “Lockbox Agreement”), and such other
agreements related thereto as Lender may reasonably require to perfect a
security interest therein. Borrower shall ensure that all collections of its
Accounts and all other cash payments received by Borrower are paid and delivered
directly from Account Debtors and other Persons into the appropriate Lockbox
Account. The Lockbox Agreements shall provide that the Lockbox Banks immediately
will transfer all funds paid into the Lockbox Accounts into a depository account
or accounts maintained by Lender or an Affiliate of Lender at such bank as
Lender may communicate to Borrower from time to time (the “Concentration
Account”) or such other account as directed by Borrower in accordance with the
terms and conditions of the Lockbox Agreement. Notwithstanding and without
limiting any other provision of any Loan Document, Lender shall apply, on a
daily basis, all funds transferred into the Concentration Account pursuant to
the Lockbox Agreement and this Section 2.5 in such order and manner as
determined by Lender. To the extent that any Accounts collections of Borrower or
any other cash payments received by Borrower are not sent directly to the
appropriate Lockbox Account but are

 

3



--------------------------------------------------------------------------------

received by Borrower or any of their Affiliates, such collections and proceeds
shall be held in trust for the benefit of Lender and immediately remitted (and
in any event within two (2) Business Days), in the form received, to the
appropriate Lockbox Account for immediate transfer to the Concentration Account.
Borrower acknowledges and agrees that compliance with the terms of this Section
2.5 is an essential term of this Agreement. All funds transferred to the
Concentration Account for application to the Obligations under the Revolving
Facility shall be applied to reduce the Obligations under the Revolving
Facility, but, for purposes of calculating interest hereunder, shall be subject
to a seven Business Day clearance period. If as the result of collections of
Accounts and/or any other cash payments received by Borrower pursuant to this
Section 2.5 a credit balance exists with respect to the Concentration Account,
such credit balance shall be immediately, and in any event within two (2)
Business Days, transferred to an account designated by Borrower from time to
time; provided that each such transfer will not occur unless and until the
earlier of (i) such additional amounts exceed $25,000, or (ii) Borrower’s
written request for such transfer; and provided, further, that Lender shall have
the right in its sole discretion to apply collections and/or any cash payments
to reduce the Loan balance to zero. If applicable, at any time prior to the
execution of all or any of the Lockbox Agreements and operation of all or any of
the Lockbox Accounts, Borrower and their Affiliates shall direct all collections
or proceeds it receives on Accounts or from other Collateral to the accounts(s)
and in the manner specified by Lender in its reasonable discretion.

 

2.6 Promise to Pay; Manner of Payment

 

Borrower absolutely and unconditionally promises to pay principal, interest and
all other amounts payable hereunder, or under any other Loan Document, without
any right of rescission and without any deduction whatsoever, including any
deduction for any setoff, counterclaim or recoupment, and notwithstanding any
damage to, defects in or destruction of the Collateral or any other event,
including obsolescence of any property or improvements. Any payments made by
Borrower (other than payments automatically paid through Advances under the
Revolving Facility as provided herein), shall be made only by wire transfer on
the date when due, without offset or counterclaim, in Dollars, in immediately
available funds to such account as may be indicated in writing by Lender to
Borrower from time to time. Any such payment received after 2:00 p.m. (New York
City time) on the date when due shall be deemed received on the following
Business Day. Whenever any payment hereunder shall be stated to be due or shall
become due and payable on a day other than a Business Day, the due date thereof
shall be extended to, and such payment shall be made on, the next succeeding
Business Day, and such extension of time in such case shall be included in the
computation of payment of any interest (at the interest rate then in effect
during such extension) and/or fees, as the case may be.

 

2.7 Repayment of Excess Advances

 

Any balance of Advances under the Revolving Facility outstanding at any time in
excess of the lesser of the Facility Cap or the Availability shall be
immediately due and payable by Borrower without the necessity of any demand, at
the Payment Office, whether or not a Default or Event of Default has occurred or
is continuing and shall be paid in the manner specified in Section 2.6.

 

2.8 Payments by Lender

 

Should any amount required to be paid under any Loan Document be unpaid for more
than three (3) Business Days after the due date, such amount may be paid by
Lender, which payment shall be deemed a request for an Advance under the
Revolving Facility as of the date such payment is due, and Borrower irrevocably
authorizes disbursement of any such funds to Lender by way of direct

 

4



--------------------------------------------------------------------------------

payment of the relevant amount, interest or Obligations. No payment or
prepayment of any amount by Lender or any other Person shall entitle any Person
to be subrogated to the rights of Lender under any Loan Document unless and
until the Obligations have been fully performed and paid irrevocably in cash and
this Agreement has been terminated. Any sums reasonably expended by Lender as a
result of Borrower’s failure to pay, perform or comply with any Loan Document or
any of the Obligations may be charged to Borrower’s account as an Advance under
the Revolving Facility and added to the Obligations.

 

2.9 Grant of Security Interest; Collateral

 

(a) To secure the payment and performance of the Obligations, Borrower hereby
grants to Lender a continuing first priority security interest (subject to
Permitted Liens, which in no case shall include or permit liens on Accounts or
proceeds thereof) in and Lien upon, and pledges to Lender, all of its right,
title and interest in and to the following (collectively and each individually,
the “Collateral”):

 

(i) all of such Borrower’s tangible personal property, including without
limitation all present and future Inventory and Equipment, now owned or
hereafter acquired;

 

(ii) all of such Borrower’s intangible personal property, including without
limitation all present and future Accounts, securities, contract rights,
Permits, General Intangibles, Chattel Paper, Documents, Instruments and Deposit
Accounts, Investment Property, Letter-of-Credit Rights, Supporting Obligations,
rights to the payment of money or other forms of consideration of any kind, tax
refunds, insurance proceeds, now owned or hereafter acquired, and all intangible
and tangible personal property relating to or arising out of any of the
foregoing; and

 

(iii) any and all additions to any of the foregoing, and any and all
replacements, products and proceeds (including insurance proceeds) of any of the
foregoing.

 

(b) Notwithstanding the foregoing provisions of this Section 2.9, such grant of
a security interest shall not extend to, and the term “Collateral” shall not
include, any General Intangibles of Borrower to the extent that (i) such General
Intangibles are not assignable or capable of being encumbered as a matter of law
or under the terms of any license or other agreement applicable thereto (but
solely to the extent that any such restriction shall be enforceable under
applicable law) without the consent of the licensor thereof or other applicable
party thereto, and (ii) such consent has not been obtained; provided, however,
that the foregoing grant of a security interest shall extend to, and the term
“Collateral” shall include, each of the following: (a) any General Intangible
which is in the nature of an Account or a right to the payment of money or a
proceed of, or otherwise related to the enforcement or collection of, any
Account or right to the payment of money, or goods which are the subject of any
Account or right to the payment of money, (b) any and all proceeds of any
General Intangible that is otherwise excluded to the extent that the assignment,
pledge or encumbrance of such proceeds is not so restricted, and (c) upon
obtaining the consent of any such licensor or other applicable party with
respect to any such otherwise excluded General Intangible, such General
Intangible as well as any and all proceeds thereof that might theretofore have
been excluded from such grant of a security interest and from the term
“Collateral.”

 

(c) Upon the execution and delivery of this Agreement, and upon the proper
filing of the necessary financing statements, without any further action, Lender
will have a good, valid first priority (subject to Permitted Liens, which in no
case shall include or permit liens on Accounts or the proceeds thereof) Lien and
security interest in the Collateral, subject to no transfer or other
restrictions or

 

5



--------------------------------------------------------------------------------

Liens of any kind in favor of any other Person except for Permitted Liens. No
financing statement relating to any of the Collateral is on file in any public
office except those (i) on behalf of Lender, and/or (ii) in connection with
Permitted Liens.

 

2.10 Collateral Administration

 

(a) All Collateral (except Deposit Accounts) will at all times be kept by
Borrower at the locations set forth on Schedule 5.18B hereto and shall not,
without thirty (30) calendar days prior written notice to Lender, be moved
therefrom, and in any case shall not be moved outside the United States.

 

(b) Borrower shall keep commercially reasonable accurate and complete records of
its Accounts and all payments and collections thereon and shall submit such
records to Lender on such periodic bases as Lender may reasonably request (but
unless an Event of Default has occurred and is continuing, not more frequently
than monthly). In addition, if (i) Accounts of Borrower in an aggregate face
amount in excess of $40,000 become ineligible because they fall within one of
the specified categories of ineligibility set forth in the definition of
Eligible Receivables and (ii) Borrower has borrowed fifty percent (50%) or more
of its Availability and such amount is currently outstanding, then Borrower
shall notify Lender of such occurrence on the first Business Day following
Borrower’s knowledge thereof and the Borrowing Base shall thereupon be adjusted
to reflect such occurrence. If requested by Lender after the occurrence and
during the continuance of an Event of Default, Borrower shall execute and
deliver to Lender formal written assignments of all of its Accounts weekly or
daily as Lender may request, including all Accounts created since the date of
the last assignment, together with copies of claims, invoices and/or other
information related thereto. To the extent that collections from such assigned
accounts exceed the amount of the Obligations, such excess amount shall not
accrue interest in favor of Borrower, but shall be available to Borrower upon
Borrower’s written request.

 

(c) Whether or not an Event of Default has occurred, any of Lender’s officers,
employees, representatives or agents shall have the right, at any time during
normal business hours, in the name of Lender, any designee of Lender or
Borrower, to verify the validity, amount or any other matter relating to any
Accounts of Borrower which, prior to the occurrence or continuation of a Default
or Event of Default shall not include the right to contact Borrower’s customers
or account debtors. Borrower shall cooperate fully with Lender in an effort to
facilitate and promptly conclude such verification process.

 

(d) Lender shall have the right at all times after the occurrence and during the
continuance of an Event of Default to notify Account Debtors owing Accounts to
Borrower that their Accounts have been assigned to Lender and to collect such
Accounts directly in its own name and to charge collection costs and expenses,
including reasonable attorney’s fees, to Borrower.

 

(e) As and when determined by Lender in its sole discretion, Lender will perform
the searches described in clauses (i) and (ii) below against Borrower (the
results of which are to be consistent with Borrower’s representations and
warranties under this Agreement) once per calendar quarter prior to the
occurrence and continuation of any Default or Event of Default at Borrower’s
expense, and following the occurrence and continuation of a Default or Event of
Default, as often as Lender reasonably shall deem appropriate, all at Borrower’s
expense: (i) UCC searches in the state of Borrower’s formation; and (ii)
judgment, federal tax lien and corporate and partnership tax lien searches, in
each jurisdiction searched under clause (i) above.

 

6



--------------------------------------------------------------------------------

(f) Borrower (i) shall provide prompt written notice to its current bank to
transfer all items, collections and remittances to the Concentration Account,
(ii) shall provide prompt written notice to each Account Debtor to make payments
to the appropriate Lockbox Account, and Borrower hereby authorizes Lender, upon
any failure to send such notices and directions within ten (10) calendar days
after the date of this Agreement (or ten (10) calendar days after the Person
becomes an Account Debtor) after the occurrence and during the continuance of an
Event of Default, to send any and all similar notices and directions to such
Account Debtors, and (iii) shall do anything further that may be lawfully
required by Lender to secure Lender and effectuate the intentions of the Loan
Documents.

 

2.11 Power of Attorney

 

Lender is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrower (without requiring any of them to act as such) with full
power of substitution to do the following upon the occurrence and during the
continuance of an Event of Default: (i) endorse the name of Borrower upon any
and all checks, drafts, money orders, and other instruments for the payment of
money that are payable to Borrower and constitute collections on its Accounts;
(ii) execute in the name of Borrower any financing statements, schedules,
assignments, instruments, documents, and statements that it is or they or are
obligated to give Lender under any of the Loan Documents; and (iii) do such
other and further acts and deeds in the name of Borrower that Lender may deem
necessary or desirable to enforce any Account or other Collateral or to perfect
Lender’s security interest or lien in any Collateral. In addition, if Borrower
breaches its obligation hereunder to direct payments of Accounts or the proceeds
of any other Collateral to the appropriate Lockbox Account, Lender, as the
irrevocably made, constituted and appointed true and lawful attorney for
Borrower pursuant to this paragraph, may, upon the occurrence and continuation
of an Event of Default by the signature or other act of any of Lender’s officers
or authorized signatories (without requiring any of them to do so), direct any
federal, state or private payor or fiscal intermediary to pay proceeds of
Accounts or any other Collateral to the appropriate Lockbox Account.

 

III. FEES AND OTHER CHARGES; ALLOCATION OF PURCHASE PRICE

 

3.1 Commitment Fee

 

On or before the Closing Date, Borrower shall pay to Lender 1.0% of $4,000,000
as a nonrefundable commitment fee, which fee Lender acknowledges has been paid.
On or before the date of this Agreement, Borrower shall pay to Lender 1.0% of
$2,000,000 as a non-refundable commitment fee.

 

3.2 Unused Line Fee

 

Borrower shall pay to Lender an unused line fee (the “Unused Line Fee”) in an
amount equal to 0.042% (per month, prorated for partial months where this
Agreement is only effective for a portion of any such month) of the difference
derived by subtracting (i) the daily average amount of the balances under the
Revolving Facility outstanding during the preceding month, from (ii) the
Facility Cap. The Unused Line Fee shall be payable monthly in arrears on the
first Business Day of each successive calendar month (starting with the month in
which the Closing Date occurs).

 

7



--------------------------------------------------------------------------------

3.3 Collateral Management Fee

 

Borrower shall pay Lender as additional interest a monthly collateral management
fee (the “Collateral Management Fee”) equal to 0.10% of the daily average amount
of the balances under the Revolving Facility outstanding during the preceding
month. The Collateral Management Fee shall be payable monthly in arrears on the
first Business Day of each successive calendar month (starting with the month in
which the Closing Date occurs).

 

3.4 Early Termination Fees

 

If (i) Borrower terminates the Revolving Facility under Section 11.1 hereof,
(ii) Lender demands upon the occurrence of an Event of Default or Borrower is
otherwise required to make payment in full of the Revolving Facility and/or
Obligations relating to the Revolving Facility upon the occurrence of an Event
of Default, (iii) a voluntary or involuntary Change of Control occurs, (iv) any
prepayment of the Revolving Facility and/or Obligations occurs (other than
reductions to zero of the outstanding balance of the Revolving Facility
resulting from the ordinary course operation of the provisions of Section 2.5),
whether by virtue of Lender’s exercising its right of set-off or otherwise, or
(v) any acceleration of the Obligations or cessation of lending and termination
of the commitment to lend occurs as a result of or during a bankruptcy,
reorganization or other proceeding or liquidation or pursuant to any Debtor
Relief Law (a “termination”), then, at the effective date of any such
termination, Borrower shall pay Lender (in addition to the then outstanding
principal, accrued interest and other Obligations relating to the Revolving
Facility pursuant to the terms of this Agreement and any other Loan Document),
as yield maintenance for the loss of bargain and not as a penalty, an amount
equal to the applicable Minimum Termination Fee.

 

3.5 Computation of Fees; Lawful Limits

 

All fees hereunder shall be computed on the basis of a year of 360 days and for
the actual number of days elapsed in each calculation period, as applicable. In
no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the interest and other charges paid or agreed to be paid to
Lender for the use, forbearance or detention of money hereunder exceed the
maximum rate permissible under applicable law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If, due to
any circumstance whatsoever, fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall exceed any such limit, then,
the obligation to be so fulfilled shall be reduced to such lawful limit, and, if
Lender shall have received interest or any other charges of any kind which might
be deemed to be interest under applicable law in excess of the maximum lawful
rate, then such excess shall be applied first to any unpaid fees and charges
hereunder, then to unpaid principal balance owed by Borrower hereunder, and if
the then remaining excess interest is greater than the previously unpaid
principal balance, Lender shall promptly refund such excess amount to Borrower
and the provisions hereof shall be deemed amended to provide for such
permissible rate. The terms and provisions of this Section 3.5 shall control to
the extent any other provision of any Loan Document is inconsistent herewith.

 

3.6 Default Rate of Interest

 

Upon the occurrence and during the continuation of an Event of Default, the
Applicable Rate of interest in effect at such time with respect to the
Obligations shall be increased by 3.0% per annum (the “Default Rate”).

 

8



--------------------------------------------------------------------------------

3.7 Acknowledgement of Joint and Several Liability

 

Each Borrower acknowledges that it is jointly and severally liable for all of
the Obligations under the Loan Documents. Each Borrower expressly understands,
agrees and acknowledges that (i) Borrowers are all affiliated entities by common
ownership, (ii) each Borrower desires to have the availability of one common
credit facility instead of separate credit facilities, (iii) each Borrower has
requested that Lender extend such a common credit facility on the terms herein
provided, (iv) Lender will be lending against, and relying on a lien upon, all
of the Collateral even though the proceeds of any particular loan made hereunder
may not be advanced directly to a particular Borrower, (v) each Borrower will
nonetheless benefit by the making of all such loans by Lender and the
availability of a single credit facility of a size greater than each could
independently warrant, and (vi) all of the representations, warranties,
covenants, obligations, conditions, agreements and other terms contained in the
Loan Documents shall be applicable to and shall be binding upon each Borrower.

 

IV. CONDITIONS PRECEDENT

 

4.1 Conditions to Initial Advance and Closing

 

The obligations of Lender to consummate the transactions contemplated herein and
to make the initial Advance under the Revolving Facility (the “Initial Advance”)
are subject to the satisfaction of the following, all of which Lender
acknowledges have been satisfied:

 

(a) Borrower shall have delivered to Lender (A) the Loan Documents to which it
is a party, each duly executed by an authorized officer of Borrower and in case
of the Lockbox Agreement, executed by Harris Trust and Savings Bank, and (B) a
Borrowing Certificate for the Initial Advance under the Revolving Facility
executed by an authorized officer of Borrower;

 

(b) all in form and substance satisfactory to Lender in its sole discretion,
Lender shall have received (i) a report of Uniform Commercial Code financing
statement, tax and judgment lien searches performed with respect to Borrower in
each jurisdiction determined by Lender in its sole discretion, and such report
shall show no Liens on the Collateral (other than Permitted Liens), (ii) each
document (including, without limitation, any UCC financing statement) required
by any Loan Document or under law or reasonably requested by Lender to be filed,
registered or recorded to create in favor of Lender, a perfected first priority
security interest (subject to Permitted Liens, which in no case shall include or
permit liens on Accounts or proceeds thereof) upon the Collateral, and (iii)
evidence of each such filing, registration or recordation and of the payment by
Borrower (or by Lender on Borrower’s behalf) of any necessary fee, tax or
expense relating thereto;

 

(c) Lender shall have received (i) the Charter and Good Standing Documents, all
in form and substance acceptable to Lender, (ii) a certificate of the corporate
secretary or assistant secretary of Borrower dated the Closing Date, as to the
incumbency and signature of the Persons executing the Loan Documents, in form
and substance acceptable to Lender, (iii) the written legal opinion of counsel
for Borrower, in form and substance satisfactory to Lender and its counsel; and
(iv) a certificate executed by an authorized officer of Borrower, which shall
constitute a representation and warranty by such Borrower as of the Closing Date
and the applicable Borrowing Date that the conditions contained in this
Agreement have been satisfied;

 

9



--------------------------------------------------------------------------------

(d) Lender shall have received a certificate of the chief financial officer (or,
in the absence of a chief financial officer, the chief executive officer) of
Borrower, in form and substance satisfactory to Lender (each, a “Solvency
Certificate”), certifying (i) the solvency of Borrower after giving effect to
the transactions and the Indebtedness contemplated by the Loan Documents, and
(ii) as to Borrower’s financial resources and ability to meet its obligations
and liabilities as they become due, to the effect that as of the Closing Date
and the Borrowing Date for the Initial Advance and after giving effect to such
transactions and Indebtedness: (A) the assets of Borrower, at a Fair Valuation,
exceed the total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of Borrower, and (B) no unreasonably small capital
base with which to engage in its anticipated business exists with respect to
Borrower;

 

(e) Lender shall have completed examinations, the results of which shall be
satisfactory in form and substance to Lender, of the Collateral, the financial
statements and the books, records, business, obligations, financial condition
and operational state of Borrower, and Borrower shall have demonstrated to
Lender’s satisfaction that (i) its operations comply, in all respects deemed
material by Lender, in its sole judgment, with all applicable federal, state,
foreign and local laws, statutes and regulations, (ii) its operations are not
the subject of any governmental investigation, evaluation or any remedial action
which could result in any expenditure or liability deemed material by Lender, in
its sole judgment, and (iii) it has no liability (whether contingent or
otherwise) that is deemed material by Lender, in its sole judgment;

 

(f) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to the Closing Date pursuant to the Loan Documents;

 

(g) all in form and substance satisfactory to Lender in its sole discretion,
Lender shall have received such consents, approvals and agreements, including,
without limitation, any applicable Landlord Waivers and Consents with respect to
any and all leases at locations where Borrower maintains its financial and
corporate books and records, as specified on Schedule 5.4, which may be
delivered post-closing, as set forth on Schedule 6.8 hereto, from such third
parties as Lender and its counsel shall determine are necessary or desirable
with respect to (i) the Loan Documents and/or the transactions contemplated
thereby, and/or (ii) claims against Borrower or the Collateral;

 

(h) Borrower shall be in compliance with Section 6.5, and Lender shall have
received (i) certified copies of all such insurance policies, and (ii) original
certificates of such insurance policies confirming that they are in effect and
that the premiums due and owing with respect thereto have been paid in full;

 

(i) all corporate and other proceedings, documents, instruments and other legal
matters in connection with the transactions contemplated by the Loan Documents
(including, but not limited to, those relating to corporate and capital
structures of Borrower) shall be satisfactory to Lender; and

 

(j) Lender shall have received a signed IRS Form 8821 for each Borrower and such
other documents, certificates, information or legal opinions as Lender may
reasonably request, all in form and substance reasonably satisfactory to Lender,
which shall be delivered post-closing, as set forth on Schedule 6.8 hereto
within the time therein provided.

 

10



--------------------------------------------------------------------------------

4.2 Conditions to Each Advance

 

The obligations of Lender to make any Advance (including, without limitation,
the Initial Advance) are subject to the satisfaction of the following additional
conditions precedent:

 

(a) Borrower shall have delivered to Lender a Borrowing Certificate for the
Advance executed by an authorized officer of Borrower, which shall constitute a
representation and warranty by Borrower as of the Borrowing Date of such Advance
that the conditions contained in this Section 4.2 have been satisfied;

 

(b) each of the representation and warranties made by Borrower in or pursuant to
this Agreement shall be accurate, before and after giving effect to such
Advance, as if made on the date of such Advance notwithstanding any provision in
Section V hereof limiting representations or warranties to the Closing Date or
the date hereof, and no Default or Event of Default shall have occurred or be
continuing or would exist after giving effect to the Advance under the Revolving
Facility on such date;

 

(c) immediately after giving effect to the requested Advance, the aggregate
outstanding principal amount of Advances under the Revolving Facility shall not
exceed the lesser of the Availability and the Facility Cap;

 

(d) except as disclosed in the historical financial statements, there shall be
no liabilities or obligations with respect to Borrower of any nature whatsoever
which, either individually or in the aggregate, would reasonably be likely to
have a Material Adverse Effect; and

 

(e) Lender shall have received all fees, charges and expenses due and payable to
Lender on or prior to such date pursuant to the Loan Documents.

 

4.3 Conditions to This Agreement

 

The obligations of Lender to enter into this Agreement are subject to the
satisfaction of the following additional conditions precedent:

 

(a) Borrower shall have delivered to Lender an additional Note representing the
increased Facility Cap executed by an authorized officer of Borrower;

 

(b) Lender shall have received a signed IRS Form 8821 for each Borrower in form
and substance reasonably satisfactory to Lender;

 

(c) Lender shall have received certificates of insurance evidencing the
designation of Lender as loss payee and additional insured in accordance with
Section 6.5 hereto, which shall be delivered post-closing as set forth in
Schedule 6.8 hereto within the time therein provided;

 

(d) Lender shall have received a certificate of the corporate secretary or
assistant secretary of Borrower dated the date hereof, as to the incumbency and
signature of the Persons executing this Agreement and any other Loan Documents
to be executed in connection herewith, in form and substance acceptable to
Lender, that there has been no change in the Borrower’s charter documents
provided on the Closing Date, and certifying all resolutions necessary or
appropriate from each Borrower approving the transactions contemplated hereby;
and

 

11



--------------------------------------------------------------------------------

(e) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to the date hereof pursuant to the Loan Documents.

 

V. REPRESENTATIONS AND WARRANTIES

 

Borrower, jointly and severally, represents and warrants as of the date hereof,
and each Borrowing Date as follows:

 

5.1 Organization and Authority

 

Borrower is a corporation duly organized, validly existing and in good standing,
except as set forth on Schedule 5.1, under the laws of its state of formation.
Borrower (i) has all requisite corporate power and authority to own its
properties and assets and to carry on its business as now being conducted and as
contemplated in the Loan Documents, (ii) is duly qualified to do business in
every jurisdiction in which failure so to qualify could reasonably be expected
to have a Material Adverse Effect, and (iii) has all requisite power and
authority (A) to execute, deliver and perform the Loan Documents to which it is
a party, (B) to borrow hereunder, (C) to consummate the transactions
contemplated under the Loan Documents, and (D) to grant the Liens with regard to
the Collateral pursuant to the Security Documents to which it is a party.
Borrower is not an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or controlled by such an
“investment company.”

 

5.2 Loan Documents

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party, and the consummation of the transactions contemplated
thereby, (i) have been duly authorized by all requisite action of Borrower and
have been duly executed and delivered by or on behalf of Borrower; (ii) do not
violate any provisions of (A) applicable law, statute, rule, regulation,
ordinance or tariff, (B) any order of any Governmental Authority binding on
Borrower or any of its properties, or (C) the certificate of incorporation or
bylaws (or any other equivalent governing agreement or document) of Borrower, or
any agreement between Borrower and its respective stockholders; (iii) are not in
conflict with, and do not result in a breach or default of or constitute an
event of default, or an event, fact, condition or circumstance which, with
notice or passage of time, or both, would constitute or result in a conflict,
breach, default or event of default under, any indenture, agreement or other
instrument to which Borrower is a party, or by which the properties or assets of
Borrower are bound, the effect of which could reasonably be expected to have a
Material Adverse Effect; (iv) except as set forth therein, will not result in
the creation or imposition of any Lien of any nature upon any of the properties
or assets of Borrower, and (v) except as set forth on Schedule 5.2, do not
require the consent, approval or authorization of, or filing, registration or
qualification with, any Governmental Authority or any other Person. When
executed and delivered, each of the Loan Documents to which Borrower is a party
will constitute the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, subject to the effect of any
applicable bankruptcy, moratorium, insolvency, reorganization or other similar
law affecting the enforceability of creditors’ rights generally and to the
effect of general principles of equity which may limit the availability of
equitable remedies (whether in a proceeding at law or in equity).

 

12



--------------------------------------------------------------------------------

5.3 Subsidiaries, Capitalization and Ownership Interests

 

Borrower has no Subsidiaries other than as set forth on Schedule 5.3. Schedule
5.3 states as of the date hereof, the authorized and issued capitalization of
Borrower, the number and class of equity securities issued and outstanding of
Borrower and the record owners of two percent (2%) or more in the aggregate of
all such equity interests of Borrower (including options, warrants and other
rights to acquire any of the foregoing). The outstanding equity securities of
Borrower have been duly authorized and validly issued and are fully paid and
nonassessable. Schedule 5.3 also lists the directors and officers of Borrower.
Except as listed on Schedule 5.3, Borrower does not own an interest or
participate or engage in any joint venture, partnership or similar arrangements
with any Person.

 

5.4 Properties

 

Borrower (i) is the sole owner and has good, valid and marketable title to, or a
valid leasehold interest in, all of its properties and assets, including the
Collateral, whether personal or real, subject to no transfer restrictions or
Liens of any kind except for Permitted Liens, and (ii) is in compliance in all
material respects with each lease to which it is a party or otherwise bound.
Schedule 5.4 lists all real properties (and their locations) owned or leased by
or to, and all other material assets or property that are leased or licensed by,
Borrower and all leases covering or with respect to such properties and material
assets as of the date hereof. Borrower enjoys peaceful and undisturbed
possession under all such leases and such leases are all the leases necessary
for the operation of such properties and assets, are valid and subsisting and
are in full force and effect.

 

5.5 Other Agreements

 

Except as set forth on Schedule 5.5, Borrower is not (i) a party to any
judgment, order or decree or any agreement, document or instrument, or subject
to any restriction, which would materially adversely affect its ability to
execute and deliver, or perform under, any Loan Document or to pay the
Obligations and (ii) in default in the performance, observance or fulfillment of
any obligation, covenant or condition contained in any agreement, document or
instrument to which it is a party or to which any of its properties or assets
are subject, which default, if not remedied within any applicable grace or cure
period could reasonably be expected to have a Material Adverse Effect, nor is
there any event, fact, condition or circumstance which, with notice or passage
of time or both, would constitute or result in a conflict, breach, default or
event of default under, any of the foregoing which, if not remedied within any
applicable grace or cure period could reasonably be expected to have a Material
Adverse Effect.

 

5.6 Litigation

 

Except as set forth on Schedule 5.6, there is no action, suit, proceeding or
investigation pending or, to its knowledge, threatened against Borrower that (i)
questions or could reasonably be expected to prevent the validity of any of the
Loan Documents or the right of Borrower to enter into any Loan Document or to
consummate the transactions contemplated thereby, (ii) could reasonably be
expected to be or have, either individually or in the aggregate, any Material
Adverse Change or Material Adverse Effect, or (iii) could reasonably be expected
to result in any Change of Control. Borrower is not a party or subject to any
order, writ, injunction, judgment or decree of any Governmental Authority that
could reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, there is no action, suit, proceeding or investigation initiated by
Borrower pending. As of the Closing Date, Borrower does not have any existing
accrued and/or unpaid Indebtedness to any Governmental Authority.

 

13



--------------------------------------------------------------------------------

5.7 Hazardous Materials

 

Borrower is in compliance in all material respects with all applicable
Environmental Laws. Borrower has not been notified of any action, suit,
proceeding or investigation (i) relating in any way to failure to comply by or
liability of Borrower under any Environmental Laws, or (ii) which seeks to
suspend, revoke or terminate any license, permit or approval of Borrower
necessary for the generation, handling, storage, treatment or disposal of any
Hazardous Substance.

 

5.8 Potential Tax Liability; Tax Returns; Governmental Reports

 

(a) Except as disclosed in Schedule 5.8, Borrower (i) has not received any
written communication from the Internal Revenue Service with respect to any
investigation or assessment relating to the Borrower directly, or relating to
any consolidated tax return which was filed on behalf of Borrower, (ii) is not
aware of any year more than five years past which remains open pending tax
examination or audit by the IRS, and (iii) is not aware of any information that
could reasonably be expected to give rise to an IRS tax investigation or
assessment.

 

(b) Borrower (i) has filed all federal, state, foreign (if applicable) and local
tax returns and other reports which are required by law to be filed by Borrower,
and (ii) has paid all taxes, assessments, fees and other governmental charges,
including, without limitation, payroll and other employment related taxes, in
each case that are due and payable, except only for items that Borrower is
currently contesting in good faith and that are described on Schedule 5.8.

 

5.9 Financial Statements and Reports

 

All financial statements and financial information relating to Borrower that
have been or may hereafter be delivered to Lender by Borrower are accurate and
complete and have been prepared in accordance with GAAP consistently applied
with prior periods. Borrower has no material obligations or liabilities of any
kind not disclosed in such financial information or statements that are required
to be so disclosed by GAAP consistently applied, and since the date of the most
recent financial statements submitted to Lender, there has not occurred any
Material Adverse Change or Material Adverse Effect or, to Borrower’s knowledge,
any other event or condition that could reasonably be expected to have a
Material Adverse Effect.

 

5.10 Compliance with Law

 

Borrower (i) is in compliance with all laws, statutes, rules, regulations,
ordinances and tariffs of any Governmental Authority applicable to Borrower
and/or Borrower’s business, assets or operations, including, without limitation,
applicable requirements of the Standards for Privacy of Individually
Identifiable Health Information which were promulgated pursuant to the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) and ERISA, and
(ii) is not in violation of any order of any Governmental Authority or other
board or tribunal, except in each case where noncompliance or violation could
not reasonably be expected to have a Material Adverse Effect. There is no event,
fact, condition or circumstance which, with notice or passage of time, or both,
would constitute or result in any noncompliance with, or any violation of, any
of the foregoing, in each case except where noncompliance or violation could not
reasonably be expected to have a Material Adverse Effect. Borrower has not
received any notice that Borrower is not in compliance in any respect with any
of the requirements of any of the foregoing. Borrower has (a) not engaged in any
Prohibited Transactions as defined in Section 406 of ERISA and Section 4975 of
the Internal Revenue Code of

 

14



--------------------------------------------------------------------------------

1986, as amended, and the rules and regulations promulgated thereunder, (b) not
failed to meet any applicable minimum funding requirements under Section 302 of
ERISA in respect of its plans and no funding requirements have been postponed or
delayed, (c) no knowledge of any amounts due but unpaid to the Pension Benefit
Guaranty Corporation, or of any event or occurrence which would cause the
Pension Benefit Guaranty Corporation to institute proceedings under Title IV of
ERISA to terminate any of the employee benefit plans, (d) no fiduciary
responsibility under ERISA for investments with respect to any plan existing for
the benefit of Persons other than its employees or former employees, or (e) not
withdrawn, completely or partially, from any multi-employer pension plans so as
to incur liability under the MultiEmployer Pension Plan Amendments of 1980. With
respect to Borrower, there exists no event described in Section 4043 of ERISA,
excluding Subsections 4043(b)(2) and 4043(b)(3) thereof, for which the thirty
(30) day notice period contained in 12 C.F.R. § 2615.3 has not been waived.
Borrower has maintained in all material respects all records required to be
maintained by it by the Food and Drug Administration, Drug Enforcement Agency
and State Boards of Pharmacy with jurisdiction over Borrower.

 

5.11 Intellectual Property

 

Except as set forth on Schedule 5.11 as of the date hereof, Borrower does not
own, license or utilize, and is not a party to, any patents, patent
applications, trademarks, trademark applications, service marks, registered
copyrights, copyright applications, copyrights, trade names, trade secrets,
software or licenses (collectively, the “Intellectual Property”). Borrower has
advised Lender in writing of any additional registered copyrights it owns.

 

5.12 Licenses and Permits; Labor

 

Borrower is in compliance with and has all Permits and Intellectual Property
necessary or required by applicable law or Governmental Authority for the
operation of its businesses. All of the foregoing are in full force and effect
and not in known conflict with the rights of others. Borrower is not (i) in
breach of or default under the provisions of any of the foregoing, nor is there
any event, fact, condition or circumstance which, with notice or passage of time
or both, would constitute or result in a conflict, breach, default or event of
default under, any of the foregoing which, if not remedied within any applicable
grace or cure period could reasonably be expected to have a Material Adverse
Effect, (ii) a party to or subject to any agreement, instrument or restriction
that is so unusual or burdensome that it could reasonably be expected to have a
Material Adverse Effect, and/or (ii) and has not been, involved in any labor
dispute, strike, walkout or union organization which could reasonably be
expected to have a Material Adverse Effect

 

5.13 No Default

 

There does not exist any Default or Event of Default or any event, fact,
condition or circumstance which, with the giving of notice or passage of time or
both, would constitute or result in a Default or Event of Default.

 

5.14 Disclosure

 

No Loan Document nor any other agreement, document, certificate, or statement
furnished to Lender by or on behalf of Borrower in connection with the
transactions contemplated by the Loan Documents, nor any representation or
warranty made by Borrower in any Loan Document, contains

 

15



--------------------------------------------------------------------------------

any untrue statement of material fact or omits to state any fact necessary to
make the statements therein not materially misleading. There is no fact known to
Borrower which has not been disclosed to Lender which Borrower reasonably
believes is likely to have a Material Adverse Effect.

 

5.15 Existing Indebtedness; Investments, Guarantees and Certain Contracts

 

Except for Permitted Indebtedness, as contemplated by the Loan Document or as
otherwise set forth on Schedule 5.15, Borrower (i) has no outstanding
Indebtedness, (ii) is not subject or party to any mortgage, note, indenture,
indemnity or guarantee of, with respect to or evidencing any Indebtedness of any
other Person, and (iii) does not own or hold any equity or long-term debt
investments in, and does not have any outstanding advances to or any outstanding
guarantees for the obligations of, or any outstanding borrowings from, any
Person. Borrower has performed all material obligations required to be performed
by Borrower pursuant to or connection with any items listed on Schedule 5.15 and
there has occurred no breach, default or event of default under any document
evidencing any such items with respect to Indebtedness in excess of $100,000 or
any fact, circumstance, condition or event which, with the giving of notice or
passage of time or both, would constitute or result in a breach, default or
event of default thereunder.

 

5.16 Agreements Concerning Officers, Directors, Competitors

 

Except as set forth on Schedule 5.16, (i) there are no existing or proposed
agreements, arrangements, understandings or transactions between Borrower and
any of Borrower’s officers, directors (solely as of the date hereof with respect
to directors who also perform clinical research), or 5% stockholders or
Affiliates or any members of their respective immediate families, and (ii) none
of the foregoing Persons are directly or indirectly, indebted to or have any
direct or indirect ownership, partnership or voting interest in, to Borrower’s
knowledge, any Person with which Borrower has a business relationship or which
competes with Borrower (except that any such Persons may own stock in (but not
exceeding two (2%) percent of the outstanding capital stock of) any publicly
traded company that may compete with Borrower).

 

5.17 Insurance

 

Borrower has in full force and effect such insurance policies as are customary
and appropriate in the judgment of management of the Company for its business
and as may be required pursuant to Section 6.5 hereof. All such insurance
policies as of the date hereof are listed and described on Schedule 5.17.

 

5.18 Names; Location of Offices, Records and Collateral

 

During the preceding four years, Borrower has not conducted business under or
used any name (whether corporate, partnership or assumed) other than as shown on
Schedule 5.18A. To the best knowledge of Borrower, Borrower is the sole owner of
all of its names listed on Schedule 5.18A, and any and all business done and
invoices issued in such names are Borrower’s sales, business and invoices. Each
trade name of Borrower represents a division or trading style of Borrower.
Borrower maintains its principal places of business and chief executive office
only at the locations set forth on Schedule 5.18B, and all Accounts of Borrower
arise, originate and are located, and all of the Collateral other than Deposit
Accounts and all books and records in connection therewith or in any way
relating thereto or evidence the Collateral other than Deposit Accounts are
located and unless Borrower provides at least 30 calendar

 

16



--------------------------------------------------------------------------------

days advance notice shall be only, in and at such locations, except for
Equipment and Inventory with an estimated net book value not to exceed $50,000
located at physician offices and other employee, agent or representative
locations. All of the Collateral other than Deposit Accounts is located only in
the United States.

 

5.19 Non-Subordination

 

The Obligations are not contractually subordinated in any way to any other
obligations of Borrower or to the rights of any other Person.

 

5.20 Accounts

 

In determining which Accounts are Eligible Receivables, Lender may rely on all
statements and representations made by Borrower with respect to any Account.
Unless otherwise indicated in writing to Lender, each Account of Borrower (i) is
genuine and in all respects what is purports to be and is not evidenced by a
judgment, (ii) arises out of a completed, bona fide sale and delivery of goods
or rendering of Services by Borrower in the ordinary course of business and in
accordance with the terms and conditions of all purchase orders, contracts,
certifications, participations, certificates of need and other documents
relating thereto or forming a part of the contract between Borrower and the
Account Debtor, (iii) is for a liquidated amount maturing as stated in a claim
or invoice covering such sale of goods or rendering of Services, a copy of which
has been furnished or is available to Lender, (iv) together with Lender’s
security interest therein, is not and will not be in the future (by voluntary
act or omission by Borrower), subject to any material offset, lien, deduction,
defense, dispute, counterclaim or other adverse condition (other than in the
ordinary course of business), is absolutely owing to Borrower and is not
contingent in any respect or for any reason, (v) there are no facts, events or
occurrences which in any material way impair the validity or enforceability
thereof or tend to reduce the amount payable thereunder from the face amount of
the claim or invoice and statements delivered to Lender with respect thereto,
(vi) to the best of Borrower’s knowledge, (A) the Account Debtor thereunder had
the capacity to contract at the time any contract or other document giving rise
thereto was executed and (B) such Account Debtor is solvent, (vii) to Borrower’s
knowledge, there are no proceedings or actions which are threatened or pending
against any Account Debtor under any Account which is reasonably expected to (A)
be material and adverse to the business, operations, properties, assets,
liabilities or financial condition of such Account Debtor or (B) materially
impair the ability and likelihood of such Account Debtor to pay such Eligible
Receivables in full, and (viii) has been billed and forwarded to the Account
Debtor for payment in accordance with applicable laws and is in compliance and
conformance with any requisite procedures, requirements and regulations
governing payment by such Account Debtor with respect to such Account.

 

5.21 Healthcare

 

Without limiting or being limited by any other provision of any Loan Document,
Borrower has timely filed or caused to be filed all material reports of every
kind required by law, agreement or otherwise necessary for the continued
operation of its business. There are no claims, actions or appeals pending (and
Borrower has not filed any claims or reports which could reasonably result in
any such claims, actions or appeals) before any commission, board or agency or
other Governmental Authority except such as could not reasonably be expected to
result in a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

5.22 Survival

 

Borrower makes the representations and warranties contained herein with the
knowledge and intention that Lender is relying and will rely thereon. All such
representations and warranties will survive the execution and delivery of this
Agreement, and the making of the Advances under the Revolving Facility.

 

VI. AFFIRMATIVE COVENANTS

 

Each Borrower, jointly and severally, covenants and agrees that, until full
performance and satisfaction, and indefeasible payment in full in cash, of all
the Obligations and termination of this Agreement:

 

6.1 Financial Statements, Reports and Other Information

 

(a) Financial Reports. In addition to providing the Borrowing Certificate in
accordance with Section 2.4, Borrower shall furnish to Lender (i) as soon as
available and in any event within ninety (90) calendar days after the end of
each fiscal year of Borrower, audited annual consolidated financial statements
of Borrower, including the notes thereto, consisting of a consolidated balance
sheet at the end of such completed fiscal year and the related consolidated
statements of income, retained earnings, cash flows and owners’ equity for such
completed fiscal year, which financial statements shall be prepared and
certified without qualification, except for Borrower’s fiscal year 2001 audit,
which may be qualified, by an independent certified public accounting firm
satisfactory to Lender and accompanied by related management letters, if
available, and (ii) as soon as available and in any event within thirty (30)
calendar days after the end of each calendar month, unaudited consolidated and
consolidating financial statements of Borrower consisting of a balance sheet and
statements of income, retained earnings, cash flows and owners’ equity as of the
end of the immediately preceding calendar month. All such financial statements
shall be prepared in accordance with GAAP consistently applied with prior
periods. With each such financial statement, Borrower shall also deliver a
certificate of its chief financial officer stating that (A) such person has
reviewed the relevant terms of the Loan Documents and the condition of Borrower,
(B) no Default or Event of Default has occurred or is continuing, or, if any of
the foregoing has occurred or is continuing, specifying the nature and status
and period of existence thereof and the steps taken or proposed to be taken with
respect thereto, and (C) Borrower is in compliance with all financial covenants
attached as Annex I hereto. Such certificate shall be accompanied by the
calculations necessary to show compliance with the financial covenants in a form
satisfactory to Lender.

 

(b) Other Materials. Borrower shall furnish to Lender as soon as available, and
in any event within ten (10) calendar days after the preparation or issuance
thereof or at such other time as set forth below: (i) copies of such financial
statements (other than those required to be delivered pursuant to Section
6.1(a)) prepared by, for or on behalf of Borrower and any other notes, reports
and other materials related thereto, including, without limitation, any pro
forma financial statements, (ii) any reports, returns, information, notices and
other materials that relate to the material operations of the Borrower’s
business that Borrower sends to its stockholders, (iii) within thirty (30)
calendar days after the end of each calendar month for such month, (A) a sales
and collection report and accounts receivable and accounts payable aging
schedule, including a report of sales, credits issued and collections received,
all such reports showing a reconciliation to the amounts reported in the monthly
financial statements, and (C) a report listing ongoing clinical studies, (iv)
promptly upon receipt thereof, copies of any reports

 

18



--------------------------------------------------------------------------------

submitted to Borrower by its independent accountants in connection with any
interim audit of the books of Borrower and copies of each management control
letter provided by such independent accountants, and (v) such additional
information, documents, statements, reports and other materials as Lender may
reasonably request from a credit or security perspective or otherwise from time
to time.

 

(c) Notices. Borrower shall promptly, and in any event within three (3) Business
Days after Borrower or any authorized officer of Borrower obtains knowledge
thereof, notify Lender in writing of (i) any pending or threatened litigation,
suit, investigation, arbitration, dispute resolution proceeding or
administrative proceeding brought or initiated by Borrower or otherwise
affecting or involving or relating to Borrower or any of its property or assets
to the extent (A) the amount in controversy exceeds $100,000, or (B) to the
extent any of the foregoing seeks injunctive relief, (ii) any Default or Event
of Default, which notice shall specify the nature and status thereof, the period
of existence thereof and what action is proposed to be taken with respect
thereto, (iii) any other development, event, fact, circumstance or condition
that could reasonably be expected to have a Material Adverse Effect, in each
case describing the nature and status thereof and the action proposed to be
taken with respect thereto, (iv) any notice received by Borrower from any
Account Debtor of a claim, suit or other action such Account Debtor has, claims
or has filed against Borrower, which includes an amount in controversy in excess
of $50,000, (v) any matter(s) reasonably expected by Borrower to materially or
adversely affect the value, enforceability or collectability of any of the (A)
Account Collateral in existence at any one time, or (B) non-Account Collateral
involving claims or disputes in the amount of $40,000 or more, singly or in the
aggregate, in existence at any one time, and (B) (vi) any notice given by
Borrower to any other lender of Borrower and shall furnish to Lender a copy of
such notice, (vii) receipt of any notice or request from any Governmental
Authority or governmental payor regarding any liability or claim of liability in
excess of $100,000, (viii) the termination of any Key Officer, and/or (ix) if
any Account becomes evidenced or secured by an Instrument or Chattel Paper.

 

(d) Consents. Borrower shall obtain and deliver from time to time all required
consents, approvals and agreements from such third parties as Lender shall
determine are necessary or desirable in its sole discretion and that are
satisfactory to Lender with respect to (i) the Loan Documents and the
transactions contemplated thereby, and (ii) claims against Borrower or the
Collateral, (iii) Landlord Waivers and Consents with respect to leases for
locations identified by Borrower as those where corporate financial books and
records are kept.

 

(e) Operating Budget. Borrower shall furnish to Lender on or prior to the
Closing Date and for each fiscal year of Borrower prior to the commencement of
such fiscal year, consolidated and consolidating month by month projected
operating budgets, annual projections, profit and loss statements, balance
sheets and cash flow reports of and for Borrower for such upcoming fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), in each case prepared in accordance
with GAAP consistently applied with prior periods.

 

6.2 Payment of Obligations

 

Borrower shall make full and timely indefeasible payment in cash of the
principal of and interest on the Loans, Advances and all other Obligations.

 

6.3 Conduct of Business and Maintenance of Existence and Assets

 

Borrower shall (i) conduct its business in accordance with good business
practices customary to the industry, (ii) engage principally in the same or
similar lines of business substantially as

 

19



--------------------------------------------------------------------------------

heretofore conducted, (iii) collect its Accounts in the ordinary course of
business, (iv) maintain all of its material properties, assets and equipment
used or useful in its business in good repair, working order and condition
(normal wear and tear excepted and except as may be disposed of in the ordinary
course of business and in accordance with the terms of the Loan Documents), (v)
from time to time to make all necessary or desirable repairs, renewals and
replacements thereof, (vi) maintain and keep in full force and effect its
existence and all material Permits and qualifications to do business and good
standing in each jurisdiction in which the ownership or lease of property or the
nature of its business makes such Permits or qualification necessary and in
which failure to maintain such Permits or qualification could reasonably be
likely to have a Material Adverse Effect; and (vii) remain in good standing in
Delaware and Illinois (to the extent Borrower currently conducts business in
Illinois) and in all other jurisdictions in which currently located unless the
failure to do so is not likely to have a Material Adverse Effect.

 

6.4 Compliance with Legal and Other Obligations

 

(a) Borrower shall (i) comply with all material laws, statutes, rules,
regulations, ordinances and tariffs of all Governmental Authorities applicable
to it or its business, assets or operations, (ii) pay all taxes, assessments,
fees, governmental charges, claims for labor, supplies, rent and all other
obligations or liabilities of any kind, except liabilities being contested in
good faith and against which adequate reserves have been established, (iii)
perform in accordance with its terms each contract, agreement or other
arrangement to which it is a party or by which it or any of the Collateral is
bound, except where the failure to comply, pay or perform could not reasonably
be expected to have a Material Adverse Effect, and (iv) maintain and comply with
all Permits necessary to conduct its business and comply with any new or
additional requirements that may be imposed on it or its business.

 

(b) No later than January 1, 2005, Borrower shall provide evidence to Lender in
form and substance and on terms satisfactory to Lender in its sole discretion
that a sufficient number of holders of the issued and outstanding
AmericasDoctor, Inc. Series A-1, A-2, A-3, A-4, A-5, A-6 and A-7 preferred stock
shall have waived their rights to, or otherwise agreed not to, redeem such
preferred stock until at least 90 days after the end of the Term such that the
remaining number of non-waiving holders of such preferred stock does not satisfy
the percentage requirement set forth in the certificates of designation,
preferences and rights governing the AmericasDoctor, Inc. Series A-1, A-2, A-3,
A-4, A-5, A-6 and A-7 preferred stock necessary to require AmericasDoctor, Inc.
to redeem such preferred stock.

 

6.5 Insurance

 

Borrower shall (i) keep all of its insurable properties and assets adequately
insured in all material respects against losses, damages and hazards as are
customarily insured against by businesses engaging in similar activities or
owning similar assets or properties and at least the minimum amount required by
applicable law, including, without limitation, medical malpractice and
professional liability insurance, as applicable; and shall maintain general
public liability insurance at all times against liability on account of damage
to persons and property having such limits, deductibles, exclusions and
co-insurance and other provisions as are customary for a business engaged in
activities similar to those of Borrower; and (ii) maintain insurance under all
applicable workers’ compensation laws; all of the foregoing insurance policies
(A) to be reasonably satisfactory in form and substance to Lender, and (B)
solely with respect to general liability and property (and business interruption
insurance, to the extent Borrower acquires such insurance) name Lender as loss
payee and additional insured and expressly provide that they cannot be altered,
amended, modified or canceled without thirty (30) Business Days prior written
notice to Lender and that they inure to the benefit of Lender notwithstanding
any action or omission or negligence of or by Borrower or any insured
thereunder. Borrower shall give notice to Lender within two (2) Business Days of
(i) receipt of any notice of cancellation of any of its current insurance
policies or (ii) material change, for any reason, in the amounts of insurance
coverage.

 

20



--------------------------------------------------------------------------------

6.6 True Books

 

Borrower shall (i) keep true, complete and accurate books of record and account
in accordance with commercially reasonable business practices in which true and
correct entries are made of all of its and their dealings and transactions in
all material respects; and (ii) set up and maintain on its books such reserves
as may be required by GAAP with respect to doubtful accounts and all taxes,
assessments, charges, levies and claims and with respect to its business, and
include such reserves in its quarterly as well as year end financial statements.

 

6.7 Inspection; Periodic Audits

 

Borrower shall permit the representatives of Lender, at the expense of Borrower,
from time to time during normal business hours upon reasonable notice, to (i) no
more frequently than once per fiscal quarter at Borrower’s expense, unless a
Default or Event of Default has occurred and is continuing, visit and inspect
any of its offices or properties or any other place where Collateral is located
(except physician offices and other employee, agent or representative locations
not owned or leased by Borrower where Equipment and Inventory may be kept) to
inspect the Collateral and/or to examine or audit all of its books of account,
records, reports and other papers, (ii) make copies and extracts therefrom, and
(iii) discuss its business, operations, prospects, properties, assets,
liabilities, condition and/or Accounts with its officers and independent public
accountants (and by this provision such officers and accountants are authorized
to discuss the foregoing).

 

6.8 Further Assurances; Post Closing

 

At Borrower’s cost and expense, Borrower shall (i) within five (5) Business Days
after Lender’s demand, take such further actions, obtain such consents and
approvals and duly execute and deliver such further agreements, assignments,
instructions or documents as Lender may reasonably request with respect to the
purposes, terms and conditions of the Loan Documents and the consummation of the
transactions contemplated thereby, whether before, at or after the performance
and/or consummation of the transactions contemplated hereby or the occurrence of
a Default or Event of Default; (ii) without limiting and notwithstanding any
other provision of any Loan Document, execute and deliver, or cause to be
executed and delivered, such agreements and documents, and take or cause to be
taken such actions, and otherwise perform, observe and comply with such
obligations, as are set forth on Schedule 6.8; and (iii) upon the exercise by
Lender or any of its Affiliates of any power, right, privilege or remedy
pursuant to any Loan Document or under applicable law or at equity which
requires any consent, approval, registration, qualification or authorization of
any Governmental Authority, execute and deliver, or cause the execution and
delivery of, all applications, certificates, instruments and other documents
that may be so required for such consent, approval, registration, qualification
or authorization. Without limiting the foregoing, upon the exercise by Lender or
any of its Affiliates of any right or remedy under any Loan Document which
requires any consent, approval or registration with, consent, qualification or
authorization by, any Person, Borrower shall execute and deliver, or cause the
execution and delivery of, all applications, certificates, instruments and other
documents that Lender or its Affiliate may be required to obtain for such
consent, approval, registration, qualification or authorization.

 

21



--------------------------------------------------------------------------------

6.9 Payment of Indebtedness

 

Except as otherwise prescribed in the Loan Documents, Borrower shall pay,
discharge or otherwise satisfy at or before maturity (subject to applicable
grace periods and, in the case of trade payables, to ordinary course payment
practices) all of its material obligations and liabilities, except when the
amount or validity thereof is being contested in good faith by appropriate
proceedings and such reserves as Lender may deem proper and necessary in its
sole discretion shall have been made.

 

6.10 Lien Searches

 

If Liens other than Permitted Liens exist, Borrower immediately shall take,
execute and deliver all actions, documents and instruments necessary to release
and terminate such Liens.

 

6.11 Use of Proceeds

 

Borrower shall use the proceeds from the Revolving Facility only for the
purposes set forth in the second “WHEREAS” clause of this Agreement.

 

6.12 Collateral Documents; Security Interest in Collateral

 

Borrower shall (i) execute, obtain, deliver, file, register and/or record any
and all financing statements, continuation statements, stock powers, instruments
and other documents, or cause the execution, filing, registration, recording or
delivery of any and all of the foregoing, that are necessary or required under
law or otherwise or reasonably requested by Lender to be executed, filed,
registered, obtained, delivered or recorded to create, maintain, perfect,
preserve, validate or otherwise protect the pledge of the Collateral to Lender
and Lender’s perfected first priority Lien on the Collateral (and Borrower
irrevocably grants Lender the right, at Lender’s option, to file any or all of
the foregoing), (ii) immediately upon learning thereof, report to Lender any
reclamation, return or repossession of goods in excess of $50,000 (individually
or in the aggregate), and (iii) defend the Collateral and Lender’s perfected
first priority Lien thereon against all claims and demands of all Persons at any
time claiming the same or any interest therein adverse to Lender, and pay all
reasonable costs and expenses (including, without limitation, in-house
documentation and diligence fees and legal expenses and reasonable attorneys’
fees and expenses) in connection with such defense, which may at Lender’s
discretion be added to the Obligations.

 

6.13 Revisions to Schedules

 

At any time after Closing, if there is any material change in the matters set
forth or required to be set forth on any Schedule annexed hereto, Borrower, with
the prior consent of Lender, shall provide Lender with a revised Schedule to
reflect such material differences. Borrower further agrees to provide Lender at
Lender’s request, but absent the occurrence or continuance of a Default or an
Event of Default no more often than once every six months, an updated Schedule
5.16.

 

6.14 Taxes and Other Charges

 

(a) All payments and reimbursements to Lender made under any Loan Document shall
be free and clear of and without deduction for all taxes, levies, imposts,
deductions, assessments, charges or withholdings, and all liabilities with
respect thereto of any nature whatsoever, excluding taxes

 

22



--------------------------------------------------------------------------------

to the extent imposed on Lender’s net income and franchise taxes imposed in lieu
of taxes on net income. If Borrower shall be required by law to deduct any such
amounts from or in respect of any sum payable under any Loan Document to Lender,
then the sum payable to Lender shall be increased as may be necessary so that,
after making all required deductions, Lender receives an amount equal to the sum
it would have received had no such deductions been made. Notwithstanding any
other provision of any Loan Document, if at any time after the Closing (i) any
change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (ii) any new law, regulation, treaty or
directive enacted or any interpretation or application thereof, or (iii)
compliance by Lender with any request or directive (whether or not having the
force of law) from any Governmental Authority: (A) subjects Lender to any tax,
levy, impost, deduction, assessment, charge or withholding of any kind
whatsoever with respect to any Loan Document, or changes the basis of taxation
of payments to Lender of any amount payable thereunder (except for net income
taxes, or franchise taxes imposed in lieu of net income taxes, imposed generally
by federal, state or local taxing authorities with respect to interest or
commitment fees or other fees payable hereunder or changes in the rate of tax on
the overall net income of Lender), or (B) imposes on Lender any other condition
or increased cost in connection with the transactions contemplated thereby or
participations therein; and the result of any of the foregoing is to increase
the cost to Lender of making or continuing any Loan hereunder or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall promptly pay
to Lender any additional amounts necessary to compensate Lender, on an after-tax
basis, for such additional cost or reduced amount as determined by Lender. If
Lender becomes entitled to claim any additional amounts pursuant to this Section
6.14 it shall promptly notify Borrower of the event by reason of which Lender
has become so entitled, and each such notice of additional amounts payable
pursuant to this Section 6.14 submitted by Lender to Borrower shall, absent
manifest error, be final, conclusive and binding for all purposes. Without
limiting or being limited by any other provision of any Loan Document, Borrower
at all times shall retain and use a Person acceptable to Lender to process,
manage and pay its payroll taxes and shall cause to be delivered to Lender,
within ten (10) calendar days after such Person provides Borrower with a report
and evidence of payment of such payroll taxes (which Borrower shall require such
Person to deliver no less often than once per quarter), a copy of such report
and related evidence.

 

(b) Borrower shall promptly, and in any event within five (5) Business Days
after Borrower or any authorized officer of Borrower obtains knowledge thereof,
notify Lender in writing of any oral or written communication from the Internal
Revenue Service with respect to any (i) tax investigations or assessments,
relating to the Borrower directly, or relating to any consolidated tax return
which was filed on behalf of Borrower, (ii) years more than five years past that
are designated open pending tax examination or audit, and (iii) information that
could reasonably be expected to give rise to an IRS tax investigation or
assessment.

 

VII. NEGATIVE COVENANTS

 

Each Borrower, jointly and severally, covenants and agrees that, until full
performance and satisfaction, and indefeasible payment in full in cash, of all
the Obligations and termination of this Agreement:

 

7.1 Financial Covenants

 

Borrower shall not violate the financial covenants set forth on Annex I to this
Agreement, which is incorporated herein and made a part hereof.

 

23



--------------------------------------------------------------------------------

7.2 Permitted Indebtedness

 

Borrower shall not create, incur, assume or suffer to exist any Indebtedness,
except the following (collectively, “Permitted Indebtedness”): (i) Indebtedness
under the Loan Documents, (ii) any Indebtedness set forth on Schedule 7.2, (iii)
Capitalized Lease Obligations incurred after the Closing Date and Indebtedness
incurred pursuant to purchase money Liens permitted by Section 7.3(v), provided
that the aggregate amount thereof outstanding at any time shall not exceed
$500,000, (iv) Indebtedness in connection with advances made by a stockholder in
order to cure any default of the financial covenants set forth on Annex I;
provided, however, that such Indebtedness shall be on an unsecured basis,
subordinated in right of repayment and remedies to all of the Obligations and to
all of Lender’s rights and in form and substance satisfactory to Lender; (v)
accounts payable to trade creditors and current operating expenses (other than
for borrowed money) which are not aged more than 120 calendar days from the
billing date or more than 30 days from the due date (excluding accrued
investigator fees), in each case incurred in the ordinary course of business and
paid within such time period, unless the same are being contested in good faith
and by appropriate and lawful proceedings and such reserves, if any, with
respect thereto as are required by GAAP and deemed adequate by Borrower’s
independent accountants shall have been reserved; and (vi) Indebtedness incurred
in the ordinary course of business and not exceeding $50,000 individually or in
the aggregate outstanding at any one time; provided, however, that such
Indebtedness shall be on an unsecured basis. Borrower shall not make any
prepayment on any existing or future Indebtedness for money borrowed to any
Person other than to Lender or to the extent specifically permitted by this
Agreement or any subsequent agreement between Borrower and Lender.

 

7.3 Permitted Liens

 

Borrower shall not create, incur, assume or suffer to exist any Lien upon, in or
against, or pledge of, any of the Collateral or any of its properties or assets
or any of its shares, securities or other equity or ownership or partnership
interests, whether now owned or hereafter acquired, except the following
(collectively, “Permitted Liens”): (i) Liens under the Loan Documents or
otherwise arising in favor of Lender, (ii) Liens imposed by law for taxes,
assessments or charges of any Governmental Authority for claims not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained by Borrower in accordance with GAAP, (iii) (A) statutory Liens of
landlords (provided that any landlord at a location where books and records are
kept has executed a Landlord Waiver and Consent in form and substance
satisfactory to Lender) and of carriers, warehousemen, mechanics, materialmen,
and (B) other Liens imposed by law or that arise by operation of law in the
ordinary course of business from the date of creation thereof, in each case only
for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained by Borrower in accordance with GAAP,
(iv) Liens (A) incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations, or (B) arising as a result of progress payments
under government contracts, (v) purchase money Liens (A) securing Indebtedness
permitted under Section 7.2(iii), or (B) in connection with the purchase by
Borrower of inventory or equipment in the normal course of business, provided
that such payables shall not exceed any limits on Indebtedness provided for
herein and shall otherwise be Permitted Indebtedness hereunder, (vi) Liens
necessary and desirable for the operation of such Person’s business, provided
Lender has consented to such Liens in writing before their creation and
existence; and (vii) Liens disclosed on Schedule 7.3.

 

24



--------------------------------------------------------------------------------

7.4 Investments; New Facilities or Collateral; Subsidiaries

 

Borrower, directly or indirectly, shall not (a) purchase, own, hold, invest in
or otherwise acquire obligations or stock or securities of, or any other
interest in, or all or substantially all of the assets of, any Person or any
joint venture, or (b) make or permit to exist any loans, advances or guarantees
to or for the benefit of any Person or assume, guarantee, endorse, contingently
agree to purchase or otherwise become liable for or upon or incur any obligation
of any Person, other than: (i) those created by the Loan Documents; (ii)
Permitted Indebtedness; (iii) other investments which in the aggregate do not
exceed $200,000 in any fiscal year of Borrower; and (iv) (A) trade credit
extended in the ordinary course of business, (B) advances for business travel
and similar temporary advances made in the ordinary course of business to
officers, directors and employees, and (C) the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business. Borrower, directly or indirectly, shall not purchase, own,
operate, hold, invest in or otherwise acquire any facility, property or assets
or any Collateral (other than Deposit Accounts) that is not located at the
locations set forth on Schedule 5.18B or change its jurisdiction of formation
unless Borrower shall provide to Lender at least thirty (30) Business Days prior
written notice. Except as set forth on Schedule 5.3, Borrower has no
Subsidiaries.

 

7.5 Dividends; Redemptions

 

Borrower shall not (i) declare, pay or make any dividend or distribution on any
shares of capital stock or other securities or interests (other than dividends
or distributions payable in its stock, or split-ups or reclassifications of its
stock), (ii) apply any of its funds, property or assets to the acquisition,
redemption or other retirement of any capital stock or other securities or
interests or of any options to purchase or acquire any of the foregoing
(provided, however, that Borrower may redeem its capital stock from terminated
employees pursuant to, but only to the extent required under, the terms of the
related employment agreements as long as no Default or Event of Default has
occurred and is continuing or would be caused by or result therefrom), (iii)
otherwise make any payments or Distributions to any stockholder, member, partner
or other equity owner in such Person’s capacity as such, (iv) make any payment
of any management or service fee to any Person (excluding payments for clinical
trial services that are provided under arms-length contractual terms to
physicians or entities affiliated with investigative sites), other than payments
made to Physician Partners from Excess Cash Flow which in the aggregate do not
exceed 2.0% of Borrower’s revenues in any given fiscal year, provided, that
Borrower shall not make any such Excess Cash Flow payment if a Default or an
Event of Default has occurred and is continuing or would result therefrom.

 

7.6 Transactions with Affiliates

 

Borrower shall not enter into or consummate any transaction of any kind with any
of its Affiliates other than: (i) salary, bonus, employee stock option and other
compensation and employment arrangements with directors or officers in the
ordinary course of business, provided, that no payment of any bonus shall be
permitted if a Default or Event of Default has occurred and remains in effect or
would be caused by or result from such payment, (ii) Distributions and dividends
permitted pursuant to Section 7.5, (iii) transactions on overall terms at least
as favorable to Borrower as would be the case in an arm’s-length transaction
between unrelated parties of equal bargaining power, (iv) transactions with
Lender or

 

25



--------------------------------------------------------------------------------

any Affiliate of Lender, (v) payments permitted under and pursuant to written
agreements entered into by and between Borrower and one or more of its
Affiliates that both (A) reflect and constitute transactions on overall terms at
least as favorable to Borrower as would be the case in an arm’s-length
transaction between unrelated parties of equal bargaining power, and (B) are
subject to such terms and conditions as determined by Lender in its sole
discretion; provided, that notwithstanding the foregoing Borrower shall not (Y)
enter into or consummate any transaction or agreement pursuant to which it
becomes a party to any mortgage, note, indenture or guarantee evidencing any
Indebtedness of any of its Affiliates or otherwise to become responsible or
liable, as a guarantor, surety or otherwise, pursuant to agreement for any
Indebtedness of any such Affiliate except for loans to employees in connection
with the exercise of stock options or as set forth on Schedule 7.6, or (Z) make
any cash payment (other than reimbursement of out of pocket expenses) to any of
its Affiliates (other than payments made in connection with the performance of
clinical research related services) in excess of $100,000 in any given fiscal
year without the prior written consent of Lender.

 

7.7 Charter Documents; Fiscal Year; Name; Jurisdiction of Organization;
Dissolution; Use of Proceeds

 

Borrower shall not (i) amend, modify, restate or change its certificate of
incorporation or bylaws in a manner that would be adverse to Lender, (ii) change
its fiscal year unless Borrower demonstrates to Lender’s satisfaction compliance
with the covenants contained herein for both the fiscal year in effect prior to
any change and the new fiscal year period by delivery to Lender of appropriate
interim and annual pro forma, historical and current compliance certificates for
such periods and such other information as Lender may reasonably request, (iii)
amend, alter or suspend or terminate or make provisional in any material way,
any material Permit without the prior written consent of Lender, which consent
shall not be unreasonably withheld, (iv) wind up, liquidate or dissolve
(voluntarily or involuntarily) or commence or suffer any proceedings seeking or
that would result in any of the foregoing, (v) use any proceeds of any Advance
for “purchasing” or “carrying” “margin stock” as defined in Regulations U, T or
X of the Board of Governors of the Federal Reserve System, or (vi) without at
least 20 days prior written notice to Lender, change its name or change its
jurisdiction of organization.

 

7.8 Truth of Statements

 

Borrower shall not furnish to Lender any certificate or other document that
contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

 

7.9 IRS Form 8821

 

Borrower shall not alter, amend, restate, or otherwise modify, or withdraw,
terminate or re-file the IRS Form 8821 required to be filed by Lender.

 

7.10 Transfer of Assets

 

Notwithstanding any other provision of this Agreement or any other Loan
Document, Borrower shall not, outside of the ordinary course of business, sell,
lease, transfer, assign or otherwise dispose of any interest in any properties
or assets (other than obsolete equipment or excess equipment no longer needed in
the conduct of the business in the ordinary course of business, or non-ordinary
course of

 

26



--------------------------------------------------------------------------------

business dispositions on arms length terms not to exceed $20,000 in any fiscal
year), or agree to do any of the foregoing at any future time, except that:

 

(a) Borrower may lease (as lessee) real or personal property or surrender all or
a portion of a lease of the same, in each case in the ordinary course of
business (so long as such lease does not create or result in and is not
otherwise a Capitalized Lease Obligation prohibited under this Agreement);

 

(b) Borrower may license or sublicense Intellectual Property or customer lists
from or to third parties in the ordinary course of business, provided, that such
licenses or sublicenses shall not interfere with the business or other
operations of Borrower; and

 

(c) Borrower may consummate such other sales or dispositions of property or
assets (including any sale or transfer or disposition of all or any part of its
assets and thereupon and within one year thereafter rent or lease the assets so
sold or transferred) only to the extent prior written notice has been given to
Lender and to the extent Lender has given its prior written consent thereto,
subject in each case to such conditions as may be set forth in such consent.

 

VIII. DEFAULT

 

8.1 Events of Default

 

The occurrence of any one or more of the following shall constitute an “Event of
Default:”

 

(a) Borrower shall fail to pay any amount on the Obligations or provided for in
any Loan Document when due (whether on any payment date, at maturity, by reason
of acceleration, by notice of intention to prepay, by required prepayment or
otherwise);

 

(b) any representation, statement or warranty made or deemed made by Borrower in
any Loan Document or in any other certificate, document, report or opinion
delivered in conjunction with any Loan Document to which it is a party, shall
not be true and correct in all material respects or shall have been false or
misleading in any material respect on the date when made or deemed to have been
made (except to the extent already qualified by materiality, in which case it
shall be true and correct in all respects and shall not be false or misleading
in any respect);

 

(c) Borrower shall be in violation, breach or default of, or shall fail to
perform, observe or comply with any covenant, obligation or agreement set forth
in, any Loan Document and such violation, breach, default or failure shall not
be cured within the applicable period set forth in the applicable Loan Document;
provided that, with respect to the affirmative covenants set forth in Article VI
(other than Sections 6.1, 6.2, 6.3, 6.4(b), 6.5, 6.8, 6.9, and 6.11 for which
there shall be no cure period) there shall be a thirty (30) calendar day cure
period commencing from the earlier of (i) Receipt by Borrower of written notice
of such breach, default, violation or failure, and (ii) the time at which
Borrower or any authorized officer thereof knew or became aware, or should have
known or been aware, of such failure, violation, breach or default, but Advances
shall be made by Lender in its Permitted Discretion during the cure period;

 

(d) through action or inaction of Borrower (i) any of the Loan Documents ceases
to be in full force and effect, or (ii) any Lien created thereunder ceases to
constitute a valid perfected first

 

27



--------------------------------------------------------------------------------

priority (except with respect to Permitted Liens, which in no case shall include
or permit liens on Accounts or proceeds thereof) Lien on the Collateral in
accordance with the terms thereof, or Lender ceases to have a valid perfected
first priority (except with respect to Permitted Liens, which in no case shall
include or permit liens on Accounts or proceeds thereof) security interest in
any of the Collateral or any securities pledged to Lender pursuant to the
Security Documents;

 

(e) one or more tax assessments, judgments or decrees is rendered against
Borrower in an amount in excess of $50,000 individually or $100,000 in the
aggregate, in excess of any applicable insurance coverage which is/are not
satisfied, stayed, vacated or discharged of record within thirty (30) calendar
days of being rendered, but Advances shall be made by Lender in its Permitted
Discretion before the judgment is stayed, vacated or discharged;

 

(f) any default occurs, which is not cured or waived, (x) in the payment of any
amount with respect to any Indebtedness (other than the Obligations) of Borrower
in excess of $100,000, or (y) in the performance, observance or fulfillment of
any provision contained in any agreement, contract, document or instrument to
which Borrower is a party or to which any of their properties or assets are
subject or bound under or pursuant to which any Indebtedness in excess of
$50,000 was issued, created, assumed, guaranteed or secured in either case and
such default continues for more than any applicable grace period or permits the
holder of any Indebtedness to accelerate the maturity thereof;

 

(g) Borrower (i) shall be unable to pay its debts generally as they become due,
(ii) shall file a petition seeking protection under any insolvency statute or
make a general assignment for the benefit of its creditors, (iii) shall commence
a proceeding for the appointment of a receiver, trustee, liquidator or
conservator of itself or of the whole or any substantial part of its property,
or (iv) shall file a petition seeking reorganization or liquidation or similar
relief under any Debtor Relief Law or any other applicable law or statute;

 

(h) (i) a court of competent jurisdiction (A) shall enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
Borrower or the whole or any substantial part of any Borrower’s properties,
which shall continue unstayed and in effect for a period of sixty (60) calendar
days, (B) shall approve a petition filed against Borrower seeking
reorganization, liquidation or similar relief under the any Debtor Relief Law or
any other applicable law or statute, which is not dismissed within sixty (60)
calendar days, or (C) under the provisions of any Debtor Relief Law or other
applicable law or statute, assumes custody or control of Borrower or of the
whole or any substantial part of any Borrower’s properties, which is not
irrevocably relinquished within sixty (60) calendar days, or (ii) there is
commenced against Borrower any proceeding or petition seeking reorganization,
liquidation or similar relief under any Debtor Relief Law or any other
applicable law or statute, which (A) is not dismissed within sixty (60) calendar
days after the date of commencement, or (B) with respect to which Borrower takes
any formal action to indicate its approval of or consent to any such proceeding
or petition, but Advances shall be made by Lender in its Permitted Discretion
before any such order, judgment or decree described above is stayed, vacated or
discharged, any such petition described above is dismissed, or any such custody
or control described above is relinquished;

 

(i) (i) any Change of Control occurs or any agreement or commitment to cause or
that may result in any such Change of Control is entered into, (ii) any Material
Adverse Effect, Material Adverse Change occurs, or (iii) Borrower ceases the
conduct of a majority of its business operations as currently conducted or
reasonably related thereto;

 

(j) Lender receives any evidence that Borrower may have directly or indirectly
been engaged in any type of activity which, in Lender’s reasonable judgment,
could reasonably be expected to

 

28



--------------------------------------------------------------------------------

result in forfeiture of any property with a fair market value in excess of
$100,000 to any Governmental Authority which shall have continued unremedied for
a period of ten (10) calendar days after written notice from Lender (but
Advances shall be made by Lender in its Permitted Discretion before any such
activity ceases);

 

(k) an Event of Default occurs and is continuing beyond any cure period under
any other Loan Document;

 

(l) uninsured damage to, or loss, theft or destruction of, any portion of the
Collateral occurs that exceeds $100,000 in the aggregate in any single
occurrence;

 

(m) Borrower or any of their respective directors or senior officers is
criminally indicted or convicted under any law that could reasonably be expected
to lead to a forfeiture of any Collateral in excess of $100,000;

 

(n) the issuance of any process for levy, attachment or garnishment by any
Government Authority not discharged or released within ten days and not in
respect of taxes or Liens that related to taxes not yet due and payable or any
other Permitted Lien or execution upon or prior to any judgment against Borrower
or any of its property or assets with a fair market value in excess of $100,000;
or

 

(o) Borrower does, or enters into or becomes a party to any agreement or
commitment to do, or cause to be done, any of the things described in this
Article VIII or otherwise prohibited by any Loan Document (subject to any cure
periods set forth therein);

 

8.2 Actions of Lender After Default; Certain Cure Rights

 

In the event of any such Default or Event of Default, notwithstanding any other
provision of any Loan Document, Lender may, by notice to Borrower (i) terminate
its obligations to make Advances hereunder, whereupon the same shall immediately
terminate, (ii) declare the Note, all interest thereon and all other Obligations
to be due and payable immediately (except in the case of an Event of Default
under Section 8(d), (g), (h) or (i)(iii), in which event all of the foregoing
shall automatically and without further act by Lender be due and payable,
provided that, with respect to non-material breaches or violations that
constitute Events of Default under clause (ii) of Section 8(d), there shall be a
three (3) Business Day cure period (but no Advances will be made during any such
cure period) commencing from the earlier of (A) Receipt by Borrower of written
notice of such breach or violation or of any event, fact or circumstance
constituting or resulting in any of the foregoing, and (B) the time at which
Borrower or any authorized officer thereof knew or became aware, or should have
known or been aware, of such breach or violation and resulting Event of Default
or of any event, fact or circumstance constituting or resulting in any of the
foregoing)), in each case without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by Borrower, and (iii)
prohibit any action permitted to be taken under Article VII hereof.

 

29



--------------------------------------------------------------------------------

IX. RIGHTS AND REMEDIES AFTER DEFAULT

 

9.1 Rights and Remedies

 

(a) In addition to the acceleration provisions set forth in Article VIII above,
upon the occurrence and continuation of an Event of Default, Lender shall have
the right to exercise any and all rights, options and remedies provided for in
any Loan Document, under the UCC or at law or in equity, including, without
limitation, the right to (i) apply any property of Borrower held by Lender to
reduce the Obligations, (ii) foreclose the Liens created under the Security
Documents, (iii) realize upon, take possession of and/or sell any Collateral or
securities pledged with or without judicial process, (iv) exercise all rights
and powers with respect to the Collateral as Borrower, as applicable, might
exercise, (v) collect and send notices regarding the Collateral, with or without
judicial process, (vi) by its own means or with judicial assistance, enter any
premises owned or leased by Borrower at which Collateral and/or pledged
securities are located, or render any of the foregoing unusable or dispose of
the Collateral and/or pledged securities on such premises without any liability
for rent, storage, utilities, or other sums, and no Borrower shall resist or
interfere with such action, (vii) at Borrower’s expense, require that all or any
part of the Collateral be assembled and made available to Lender at any place
designated by Lender, (viii) reduce or otherwise change the Facility Cap, and/or
(ix) relinquish or abandon any Collateral or securities pledged or any Lien
thereon. Notwithstanding any provision of any Loan Document, Lender, in its sole
discretion, shall have the right, at any time that Borrower fails to do so, and
from time to time, without prior notice, to the extent Borrower is required to
do so or act hereunder, to: (i) obtain insurance covering any of the Collateral;
(ii) pay for the performance of any of Obligations; (iii) discharge taxes or
Liens on any of the Collateral that are in violation of any Loan document unless
Borrower is in good faith with due diligence by appropriate proceedings
contesting those items; and (iv) pay for the maintenance and preservation of the
Collateral. Such expenses and advances shall be added to the Obligations until
reimbursed to Lender and shall be secured by the Collateral, and such payments
by Lender shall not be construed as a waiver by Lender of any Event of Default
or any other rights or remedies of Lender.

 

(b) Borrower agrees that notice received by it at least ten (10) calendar days
before the time of any intended public sale, or the time after which any private
sale or other disposition of Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Lender without
prior notice to Borrower. At any sale or disposition of Collateral or securities
pledged, Lender may (to the extent permitted by applicable law) purchase all or
any part thereof free from any right of redemption by Borrower which right is
hereby waived and released. Borrower covenants and agrees not to interfere with
or impose any obstacle to Lender’s exercise of its rights and remedies under the
UCC with respect to the Collateral. Lender, in dealing with or disposing of the
Collateral or any part thereof, shall not be required to give priority or
preference to any item of Collateral or otherwise to marshal assets or to take
possession or sell any Collateral with judicial process.

 

9.2 Application of Proceeds

 

In addition to any other rights, options and remedies Lender has under the Loan
Documents, the UCC, at law or in equity, all dividends, interest, rents, issues,
profits, fees, revenues, income and other proceeds collected or received from
collecting, holding, managing, renting, selling, or otherwise disposing of all
or any part of the Collateral or any proceeds thereof upon exercise of its
remedies hereunder shall be applied in the following order of priority: (i)
first, to the payment of all costs and expenses of such collection, storage,
lease, holding, operation, management, sale, disposition or delivery and of
conducting Borrower’s business and of maintenance, repairs, replacements,
alterations, additions and improvements of or to the Collateral, and to the
payment of all sums which Lender may be required or may elect to pay, if any,
for taxes, assessments, insurance and other charges upon the

 

30



--------------------------------------------------------------------------------

Collateral or any part thereof, and all other payments that Lender may be
required or authorized to make under any provision of this Agreement (including,
without limitation, in each such case, in-house documentation and diligence fees
and reasonable legal expenses, search, audit, recording, professional and filing
fees and expenses and reasonable attorneys’ fees and all expenses, liabilities
and advances made or incurred in connection therewith); (ii) second, to the
payment of all Obligations as provided herein; (iii) third, to the satisfaction
of Indebtedness secured by any subordinate security interest of record in the
Collateral if written notification of demand therefor is received before
distribution of the proceeds is completed, provided, that, if requested by
Lender, the holder of a subordinate security interest shall furnish reasonable
proof of its interest, and unless it does so, Lender need not address its
claims; and (iv) fourth, to the payment of any surplus then remaining to
Borrower, unless otherwise provided by law or directed by a court of competent
jurisdiction, provided that Borrower shall be liable for any deficiency if such
proceeds are insufficient to satisfy the Obligations or any of the other items
referred to in this section.

 

9.3 Rights of Lender to Appoint Receiver

 

Without limiting and in addition to any other rights, options and remedies
Lender has under the Loan Documents, the UCC, at law or in equity, upon the
occurrence and continuation of an Event of Default, Lender shall have the right
to apply for and have a receiver appointed by a court of competent jurisdiction
in any action taken by Lender to enforce its rights and remedies in order to
manage, protect and preserve the Collateral and continue the operation of the
business of Borrower and to collect all revenues and profits thereof and apply
the same to the payment of all expenses and other charges of such receivership
including the compensation of the receiver and to the payments as aforesaid
until a sale or other disposition of such Collateral shall be finally made and
consummated.

 

9.4 Rights and Remedies not Exclusive

 

Lender shall have the right in its sole discretion to determine which rights,
Liens and/or remedies Lender may at any time pursue, relinquish, subordinate or
modify, and such determination will not in any way modify or affect any of
Lender’s rights, Liens or remedies under any Loan Document, applicable law or
equity. The enumeration of any rights and remedies in any Loan Document is not
intended to be exhaustive, and all rights and remedies of Lender described in
any Loan Document are cumulative and are not alternative to or exclusive of any
other rights or remedies which Lender otherwise may have. The partial or
complete exercise of any right or remedy shall not preclude any other further
exercise of such or any other right or remedy.

 

X. WAIVERS AND JUDICIAL PROCEEDINGS

 

10.1 Waivers

 

Except as expressly provided for herein, Borrower hereby waives setoff,
counterclaim, demand, presentment, protest and all defenses with respect to any
and all instruments and all notices and demands of any description. Borrower
hereby waives any and all defenses and counterclaims it may have or could
interpose in any action or procedure brought by Lender to obtain an order of
court recognizing the Lien of Lender in and to, any Collateral. With respect to
any action hereunder, Lender conclusively may rely upon, and shall incur no
liability to Borrower in acting upon, any request or other communication that
Lender reasonably believes to have been given or made by a person authorized on
Borrower’s behalf, whether or not such person is listed on the incumbency
certificate delivered pursuant to Section 4.1 hereof. In each such case,
Borrower hereby waives the right to dispute Lender’s action based upon such
request or other communication, absent manifest error.

 

31



--------------------------------------------------------------------------------

10.2 Delay; No Waiver of Defaults

 

No course of action or dealing, renewal, release or extension of any provision
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Lender’s part in enforcing any such provision
shall affect the liability of Borrower or operate as a waiver of such provision
or affect the liability of Borrower or preclude any other or further exercise of
such provision. No waiver by any party to any Loan Document of any one or more
defaults by any other party in the performance of any of the provisions of any
Loan Document shall operate or be construed as a waiver of any future default,
whether of a like or different nature, and each such waiver shall be limited
solely to the express terms and provisions of such waiver. Notwithstanding any
other provision of any Loan Document, by completing the Closing under this
Agreement and/or by making Advances, Lender does not waive any breach of any
representation or warranty of under any Loan Document, and all of Lender’s
claims and rights resulting from any such breach or misrepresentation are
specifically reserved.

 

10.3 Jury Waiver

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN DOCUMENTS OR IN ANY WAY
CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

 

10.4 Right of First Refusal

 

Intentionally omitted.

 

XI. EFFECTIVE DATE AND TERMINATION

 

11.1 Effectiveness and Termination

 

Subject to Lender’s right to terminate and cease making Advances upon or after
any Event of Default, this Agreement shall continue in full force and effect
until the full performance and indefeasible payment in cash of all Obligations,
unless terminated sooner as provided in this Section 11.1. Borrower may
terminate this Agreement at any time upon not less than thirty (30) calendar
days’ prior written notice to Lender and upon full performance and indefeasible
payment in full in cash of all Obligations on or prior to such 30th calendar day
after Receipt by Lender of such written notice. All of the Obligations shall be
immediately due and payable upon any such termination on the termination date
stated in any notice of termination (the “Termination Date”); provided that,
notwithstanding any other provision of any Loan Document, the Termination Date
shall be effective no

 

32



--------------------------------------------------------------------------------

earlier than the first Business Day of the month following the expiration of the
thirty (30) calendar days’ prior written notice period. Notwithstanding any
other provision of any Loan Document, no termination of this Agreement shall
affect Lender’s rights or any of the Obligations existing as of the effective
date of such termination, and the provisions of the Loan Documents shall
continue to be fully operative until the Obligations have been fully performed
and indefeasibly paid in cash in full. The Liens granted to Lender under the
Security Documents and the financing statements filed pursuant thereto and the
rights and powers of Lender shall continue in full force and effect
notwithstanding the fact that Borrower’s borrowings hereunder may from time to
time be in a zero or credit position until all of the Obligations have been
fully performed and indefeasibly paid in full in cash.

 

11.2 Survival

 

All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Borrower in any Loan Document shall survive the execution
and delivery of the Loan Documents, the Closing, the making of the Advances and
any termination of this Agreement until all Obligations are fully performed and
indefeasibly paid in full in cash. The obligations and provisions of Sections
3.5, 3.6, 6.14(a), 10.1, 10.3, 11.1, 11.2, 12.1, 12.4, 12.5, 12.7 and 12.9 shall
survive termination of the Loan Documents and any payment, in full or in part,
of the Obligations.

 

XII. MISCELLANEOUS

 

12.1 Governing Law; Jurisdiction; Service of Process; Venue

 

The Loan Documents shall be governed by and construed in accordance with the
internal laws of the State of Maryland without giving effect to its choice of
law provisions. Any judicial proceeding against Borrower with respect to the
Obligations, any Loan Document or any related agreement may be brought in any
federal or state court of competent jurisdiction located in the State of
Maryland. By execution and delivery of each Loan Document to which it is a
party, Borrower (i) accepts the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any judgment rendered thereby, (ii)
waives personal service of process, (iii) agrees that service of process upon it
may be made by certified or registered mail, return receipt requested, pursuant
to Section 12.5 hereof, (iv) waives any objection to jurisdiction and venue of
any action instituted hereunder and agrees not to assert any defense based on
lack of jurisdiction, venue or convenience, and (v) agrees that this loan was
made in Maryland, that Lender has accepted in Maryland Loan Documents executed
by Borrower and has disbursed Advances under the Loan Documents in Maryland.
Nothing shall affect the right of Lender to serve process in any manner
permitted by law or shall limit the right of Lender to bring proceedings against
Borrower in the courts of any other jurisdiction having jurisdiction. Any
judicial proceedings against Lender involving, directly or indirectly, the
Obligations, any Loan Document or any related agreement shall be brought only in
a federal or state court located in the State of Maryland or the State of
Delaware. All parties acknowledge that they participated in the negotiation and
drafting of this Agreement and that, accordingly, no party shall move or
petition a court construing this Agreement to construe it more stringently
against one party than against any other.

 

12.2 Successors and Assigns; Participations; New Lenders

 

The Loan Documents shall inure to the benefit of Lender, Transferees and all
future holders of any Note, the Obligations and/or any of the Collateral, and
each of their respective successors and assigns. Each Loan Document shall be
binding upon the Persons’ other than Lender that are parties

 

33



--------------------------------------------------------------------------------

thereto and their respective successors and assigns, and no such Person may
assign, delegate or transfer any Loan Document or any of its rights or
obligations thereunder without the prior written consent of Lender. No rights
are intended to be created under any Loan Document for the benefit of any third
party donee, creditor or incidental beneficiary of Borrower. Nothing contained
in any Loan Document shall be construed as a delegation to Lender of any other
Person’s duty of performance. BORROWER ACKNOWLEDGES AND AGREES THAT LENDER AT
ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE ANY NOTE, AND/OR (II)
SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF
ITS RIGHTS OR OBLIGATIONS UNDER ANY LOAN DOCUMENT, NOTE, THE OBLIGATIONS AND/OR
THE COLLATERAL TO OTHER PERSONS (EACH SUCH TRANSFEREE, ASSIGNEE OR PURCHASER, A
“TRANSFEREE”), provided that all such assignments or transfers shall be in
minimum amount of $500,000 or, if less, Lender’s entire interest under the Loan
Documents and, provided further, that any such transfer by Lender shall not be
to a Person known by Lender to be a competitor of Borrower. Each Transferee
shall have all of the rights and benefits with respect to the Obligations,
Notes, Collateral and/or Loan Documents held by it as fully as if the original
holder thereof, and either Lender or any Transferee may be designated as the
sole agent to manage the transactions and obligations contemplated therein;
provided that, notwithstanding anything to the contrary in any Loan Document,
Borrower shall not be obligated to pay under this Agreement to any Transferee
any sum in excess of the sum which Borrower would have been obligated to pay to
Lender had such participation not been effected. Notwithstanding any other
provision of any Loan Document, Lender may disclose to any Transferee all
information, reports, financial statements, certificates and documents obtained
under any provision of any Loan Document.

 

12.3 Application of Payments

 

To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver,
custodian or any other Person under any Debtor Relief Law, common law or
equitable cause or any other law, then the Obligations intended to be satisfied
by such payment shall be revived and shall continue as if such payment had not
been received by Lender. Any payments with respect to the Obligations received
shall be credited and applied in such manner and order as Lender shall decide in
its sole discretion.

 

12.4 Indemnity

 

Each Borrower, jointly and severally, shall indemnify Lender, its Affiliates and
its and their respective managers, members, officers, employees, Affiliates,
agents, representatives, successors, assigns, accountants and attorneys
(collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel and in-house
documentation and diligence fees and legal expenses) which may be imposed on,
incurred by or asserted against any Indemnified Person other than Borrower with
respect to or arising out of, or in any litigation, proceeding or investigation
instituted or conducted by any Person with respect to any aspect of, or any
transaction contemplated by or referred to in, or any matter related to, any
Loan Document or any agreement, document or transaction contemplated thereby,
whether or not such Indemnified Person is a party thereto, except to the extent
that any of the foregoing arises out of the gross negligence or willful
misconduct of such Indemnified Person or a claim of Borrower finally determined
by a court of competent jurisdiction in favor of Borrower. If any Indemnified
Person uses in-house counsel for any purpose for which Borrower is responsible
to pay or indemnify, Borrower

 

34



--------------------------------------------------------------------------------

expressly agrees that its indemnification obligations include reasonable charges
for such work commensurate with the fees that would otherwise be charged by
outside legal counsel selected by such Indemnified Person in its reasonable
discretion for the work performed. Lender agrees to give Borrower reasonable
notice of any event of which Lender becomes aware for which indemnification may
be required under this Section 12.4, and Lender may elect (but is not obligated)
to direct the defense thereof, provided that the selection of counsel shall be
subject to Borrower’s consent, which consent shall not be unreasonably withheld
or delayed. Any Indemnified Person may, in its reasonable discretion, take such
actions as it deems necessary and appropriate to investigate, defend or, with
Borrower’s written consent, which still not be unreasonably withheld, settle any
event or take other remedial or corrective actions with respect thereto as may
be necessary for the protection of such Indemnified Person or the Collateral.
Notwithstanding the foregoing, if any insurer agrees to undertake the defense of
an event (an “Insured Event”), Lender agrees not to exercise its right to select
counsel to defend the event if that would cause Borrower’s insurer to deny
coverage; provided, however, that Lender reserves the right to retain counsel to
represent any Indemnified Person with respect to an Insured Event at its sole
cost and expense. To the extent that Lender obtains recovery from a third party
other than an Indemnified Person of any of the amounts that Borrower has paid to
Lender pursuant to the indemnity set forth in this Section 12.4, then Lender
shall promptly pay to such Borrower the amount of such recovery.

 

12.5 Notice

 

Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement, or at such other address as such party may
hereafter specify in a notice given in the manner required under this Section
12.5. Any notice or request hereunder shall be given only by, and shall be
deemed to have been received upon (each, a “Receipt”): (i) registered or
certified mail, return receipt requested, on the date on which such received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile or electronic transmission, in each case upon telephone or
further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient), as applicable.

 

12.6 Severability; Captions; Counterparts; Facsimile Signatures

 

If any provision of any Loan Document is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.

 

12.7 Expenses

 

Borrower shall pay, whether or not the Closing occurs, all costs and expenses
incurred by Lender and/or its Affiliates, including, without limitation,
documentation and diligence fees and expenses, all search, audit, appraisal,
recording, professional and filing fees and expenses and all other out-of-pocket
charges and expenses (including, without limitation, UCC and judgment and tax
lien

 

35



--------------------------------------------------------------------------------

searches and UCC filings and fees for post-Closing UCC and judgment and tax lien
searches and wire transfer fees and audit expenses), and reasonable attorneys’
fees and expenses, (i) in any effort to enforce, protect or collect payment of
any Obligation or to enforce any Loan Document or any related agreement,
document or instrument, (ii) in connection with entering into, negotiating,
preparing, reviewing and executing the Loan Documents and/or any related
agreements, documents or instruments (which shall not exceed $50,000 without
Lender’s prior notice to Borrower, (iii) arising in any way out of
administration of the Obligations, (iv) in connection with instituting,
maintaining, preserving, enforcing and/or foreclosing on Lender’s Liens in any
of the Collateral or securities pledged under the Loan Documents, whether
through judicial proceedings or otherwise, (v) in defending or prosecuting any
actions, claims or proceedings arising out of or relating to Lender’s
transactions with Borrower, (vi) in seeking, obtaining or receiving any advice
with respect to its rights and obligations under any Loan Document and any
related agreement, document or instrument, and/or (vii) in connection with any
modification, restatement, supplement, amendment, waiver or extension of any
Loan Document and/or any related agreement, document or instrument. To the
extent incurred hereunder and not reimbursed promptly, all of the foregoing
shall be charged to Borrower’s account and shall be part of the Obligations. If
Lender or any of its Affiliates uses in-house counsel for any purpose under any
Loan Document for which Borrower is responsible to pay or indemnify, Borrower
expressly agrees that its Obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by Lender or such Affiliate in its sole discretion for the work
performed. Without limiting the foregoing, Borrower shall pay all taxes (other
than taxes based upon or measured by Lender’s income, franchise taxes in lieu
thereof, or revenues or any personal property tax), if any, in connection with
the issuance of any Note and the filing and/or recording of any documents and/or
financing statements.

 

12.8 Entire Agreement

 

This Agreement and the other Loan Documents to which Borrower is a party
constitute the entire agreement between Borrower and Lender with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Borrower and Lender. No provision of this Agreement may be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by an
agreement in writing signed by Lender and Borrower. Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.

 

12.9 Lender Approvals

 

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Lender with respect to any matter that is subject of any Loan
Document may be granted or withheld by Lender in its sole and absolute
discretion.

 

12.10 Confidentiality and Publicity

 

(a) Borrower agrees, and agrees to cause each of its Affiliates, (i) not to
transmit or disclose any provision of any Loan Document to any Person (other
than to Borrower’s advisors and officers on a need-to-know basis) without
Lender’s prior written consent, (ii) to inform all Persons of the

 

36



--------------------------------------------------------------------------------

confidential nature of the Loan Documents and to direct them not to disclose the
same to any other Person and to require each of them to be bound by these
provisions. Lender reserves the right to review and approve all materials that
Borrower or any of its Affiliates prepares that contain Lender’s name or
describe or refer to any Loan Document, any of the terms thereof or any of the
transactions contemplated thereby. Borrower shall not, and shall not permit any
of its Affiliates to, use Lender’s name (or the name of any of Lender’s
Affiliates) in connection with any of its business operations. Nothing in this
paragraph shall condition or limit Borrower’s ability to disclose the Loan
Documents in any filing with a governmental agency or in connection with its
financial statements. Nothing contained in any Loan Document is intended to
permit or authorize Borrower or any of its Affiliates to contract on behalf of
Lender.

 

(b) Lender agrees to keep confidential during the Term any material or
information about Borrower that was delivered, disclosed, furnished or provided
by Borrower or any agent, attorney or accountant of Borrower to Lender and that
was identified by Borrower or such other Person in writing as confidential (the
“Confidential Information”). Confidential Information excludes material or
information that is or becomes generally available to the public or to any third
party (other than Lender and its Representatives) than as a result of a breach
by Lender hereof, or that was within the knowledge or possession of Lender or
its Representatives (defined below) prior to being furnished by Borrower or any
agent, attorney or accountant of Borrower to Lender, or was or becomes available
to Lender or its Representatives from a third party, or that was independently
developed by Lender or its Representatives without reference to the Confidential
Information. Notwithstanding the foregoing or any other provision of this
Agreement, Lender may disclose, provide and/or furnish Confidential Information:
(a) to its officers, directors, partners, members, managers, stockholders,
controlling persons, affiliates, agents, advisors, representatives and
employees, and any potential Transferee of the Loans (each, a “Representative”);
and (b) otherwise pursuant to any of the following: (i) to any other person
subject to an obligation to maintain the confidentiality of such Confidential
Information on substantially similar terms as those in this subsection, or (ii)
if required by any governmental entity, law, regulation, governmental
proceeding, court order or similar process or otherwise, (iii) in connection
with enforcing any agreement or rights between Borrower and Lender or defending
any action or relating to the relationship between Lender and Borrower, and/or
(iv) with respect to public or non-confidential portions of such Confidential
Information. Lender further agrees not to use Borrower’s name or logo in any
written publication without Borrower’s prior consent, which shall not be
unreasonably withheld or delayed.

 

12.11 Amendment and Restatement

 

This Agreement and the Notes are given in amendment, consolidation, restatement,
renewal and extension (but not in novation, extinguishment or satisfaction) of
the Loan Agreement and the promissory notes executed in connection therewith.
All liens and security interests securing payment of the Obligations under the
Loan Agreement and such Loan Documents issued in connection therewith are hereby
collectively renewed, extended, rearranged, ratified and brought forward as
security for the payment and performance of the Obligations. With respect to
matters relating to the period prior to the date hereof, all of the provisions
of the Loan Agreement and the promissory notes, security agreements, and other
documents, instruments or agreements executed in connection therewith (including
waivers granted by Lender with respect thereto) are hereby ratified and
confirmed and shall remain in force and effect.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has duly executed this Revolving Credit
Agreement as of the date first written above.

 

AMERICASDOCTOR, INC.

By:

 

/s/ Dennis Cavender

--------------------------------------------------------------------------------

Name:

 

Dennis Cavender

Its:

 

Chief Financial Officer

AMERICASDOCTOR.COM COORDINATOR SERVICES, INC.

By:

 

/s/ Dennis Cavender

--------------------------------------------------------------------------------

Name:

 

Dennis Cavender

Its:

 

Chief Financial Officer

Address for Borrower:

1325 Tri-State Parkway, Suite 300

Gurnee, IL 60031

Attention: Dennis Cavender

Telephone: (847) 855-7507

Fax: (847) 856-6207

E-Mail: dcavender@americasdoctor.com

 

38



--------------------------------------------------------------------------------

 

CAPITALSOURCE FINANCE LLC

By:

 

/s/ Keith D. Reuben

--------------------------------------------------------------------------------

Name:

 

Keith D. Reuben

Its:

 

Chief Operating Officer

CapitalSource Finance LLC

4445 Willard Avenue, 12th Floor

Chevy Chase, MD 20815

Attention: Healthcare Finance Group, Portfolio Manager

Telephone: (301) 841-2700

FAX: (301) 841-2340

E-Mail: jheraty@capitalsource.com

 

 

39



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A

  -   

Borrowing Certificate

SCHEDULES

Schedule 2.4

  —   

Deposit Accounts

Schedule 5.1

  —   

Organization and Authority

Schedule 5.2

  —   

Consents

Schedule 5.3

  —   

Subsidiaries, Capitalization, and Ownership Interests

Schedule 5.4

  —   

Real and Material Personal Properties

Schedule 5.5

  —   

Other Agreements

Schedule 5.6

  —   

Litigation

Schedule 5.8

  —   

Tax Returns; Governmental Reports

Schedule 5.11

  —   

Intellectual Property

Schedule 5.15

  —   

Existing Indebtedness

Schedule 5.16

  —   

Other Agreements

Schedule 5.17

  —   

Insurance

Schedule 5.18A

  —   

Names

Schedule 5.18B

  —   

Location of Offices, Records and Collateral

Schedule 6.8

  —   

Further Assurances; Post Closing

Schedule 7.2

  —   

Permitted Indebtedness

Schedule 7.3

  —   

Permitted Liens

Schedule 7.6

  —   

Transactions with Affiliates

 

1



--------------------------------------------------------------------------------

Schedule 6.8

Further Assurances and Post Closing Deliverables

 

In accordance with and in furtherance of the provisions of Section 6.8 of the
Agreement, the following actions, items and deliverables will be completed,
taken and/or delivered to Lender’s satisfaction on or before the date specified
below. The failure to take, comply with or provide any of the actions or items
referred to herein on or before such date shall constitute and be deemed an
Event of Default under the Agreement. Nothing in this Schedule 6.8 shall limit
the effect of any provision of the Agreement or Borrower’s obligations
thereunder. Capitalized terms not otherwise defined in this Schedule 6.8 shall
have the same meaning as in the Agreement.

 

  1. Insurance Certificates. No later than February 25, 2004, Borrower shall
provide Lender with certificates of insurance evidencing the designation of
Lender as loss payee and additional insured in accordance with Section 6.5
hereto.

 

2



--------------------------------------------------------------------------------

ANNEX I

 

FINANCIAL COVENANTS

 

1) Minimum Liquidity

 

At all times after February 1, 2004, Borrower on a consolidated basis shall not
have less than the greater of (a) $500,000 of Available Cash or (b) Available
Cash in an amount equal to Borrower’s previous three (3) months of negative cash
flow from operations.

 

2) Minimum EBITDA

 

At no time from August 1, 2004 through December 31, 2005, shall Borrower on a
consolidated basis permit its EBITDA for the Test Period ending on the date of
such determination to be less than the amounts set forth below:

 

Date of Determination

--------------------------------------------------------------------------------

  Minimum EBITDA


--------------------------------------------------------------------------------

July 31, 2004

  -$ 1,147,000

August 31, 2004

  -$ 1,142,000

September 30, 2004

  -$ 1,101,000

October 31, 2004

  -$ 1,227,000

November 30, 2004

  -$ 1,328,000

December 31, 2004

  -$ 1,404,000

January 31, 2005

  -$ 1,347,000

February 28, 2005

  -$ 1,455,000

March 31, 2005

  -$ 1,560,000

April 30, 2005

  -$ 1,428,000

May 31, 2005

  -$ 1,274,000

June 30, 2005

  -$ 1,179,000

July 31, 2005

  -$ 702,000

August 31, 2005

  -$ 224,000

September 30, 2005

   $ 207,000

October 31, 2005

   $ 411,000

November 30, 2005

   $ 616,000

December 31, 2005

   $ 820,000

 

At no time from January 31, 2006 through the end of the Term, shall Borrower, on
a consolidated basis, permit its EBITDA for the Test Period ending on the date
of such determination to be less than $820,000.

 

A



--------------------------------------------------------------------------------

3) Fixed Charge Coverage Ratio (EBITDA/Fixed Charges)

 

From July 31, 2004 through September 30, 2005, at the end of each calendar
month, the Fixed Charge Coverage Ratio shall be a minimum of the ratio set forth
below:

 

Calendar Months

--------------------------------------------------------------------------------

   Fixed Charge
Coverage Ratio


--------------------------------------------------------------------------------

July and August 2004

   -5.0:1.0

September and October 2004

   -6.0:1.0

November and December 2004

   -7.0:1.0

January and February 2005

   -7.0:1.0

March and April 2005

   -6.0:1.0

May and June 2005

   -5.0:1.0

July 2005

   -3.0:1.0

August 2005

   -1.0:1.0

September 2005

   -0.5:1.0

 

From October 31, 2005 through the end of the Term, at the end of each calendar
month, the Fixed Charge Coverage Ratio shall be a minimum of 1.2:1.0

 

4) Maximum Fixed Charges

 

At no time from August 1, 2004 until December 31, 2005, shall Borrower on a
consolidated basis permit its Fixed Charges for the Test Period ending on the
date of such determination to exceed the amount set forth below:

 

Date of Determination

--------------------------------------------------------------------------------

   Maximum
Fixed Charges


--------------------------------------------------------------------------------

July 31, 2004

   $ 284,000

August 31, 2004

   $ 299,000

September 30, 2004

   $ 212,000

October 31, 2004

   $ 235,000

November 30, 2004

   $ 231,000

December 31, 2004

   $ 257,000

January 31, 2005

   $ 240,000

February 28, 2005

   $ 265,000

March 31, 2005

   $ 289,000

April 30, 2005

   $ 303,000

May 31, 2005

   $ 314,000

June 30, 2005

   $ 322,000

July 31, 2005

   $ 311,000

August 31, 2005

   $ 300,000

September 30, 2005

   $ 289,000

October 31, 2005

   $ 292,000

November 30, 2005

   $ 294,000

December 31, 2005

   $ 296,000

 

B



--------------------------------------------------------------------------------

For purposes of the covenants set forth in this Annex I, the terms listed below
shall have the following meanings:

 

“Available Cash” shall mean, for and on any date, the sum, without duplication,
of the following for Borrower: (a) unrestricted cash on hand on such date, (b)
Cash Equivalents held on such date, and (c) the unborrowed Availability on and
as of such date.

 

“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than six months from the date
of acquisition, (b) U.S. dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $100,000,000, or
(ii) any bank (or the parent company of such bank) whose short-term commercial
paper rating from Standard & Poor’s Ratings Services (“S&P”) is at least A-2 or
the equivalent thereof or from Moody’s Investors Service, Inc. (“Moody’s”) is at
least P-2 or the equivalent thereof in each case with maturities of not more
than six months from the date of acquisition (any bank meeting the
qualifications specified in clauses (b)(i) or (ii), an “Approved Bank”), (c)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (a), above, entered into with any
Approved Bank, (d) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any industrial or financial company with a short-term commercial paper rating of
at least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s, or guaranteed by any industrial company with a long term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, as the case may be, and in each case maturing within six
months after the date of acquisition and (e) investments in money market funds
substantially all of whose assets are comprised of securities of the type
described in clauses (a) through (d) above.

 

“CTMS/ASP Expenditures” shall mean expenses relating to Borrower’s clinical
trial management software and/or application service provider expenditures.

 

“EBITDA” shall mean, for any Test Period, the sum, without duplication, of the
following for Borrower, on a consolidated basis: Net Income determined in
accordance with GAAP, plus, (a) Interest Expense, (b) taxes on income, whether
paid, payable or accrued, (c) depreciation expense, (d) amortization expense,
(e) all other non-cash, non-recurring charges and expenses, excluding accruals
for cash expenses made in the ordinary course of business, (f) loss from any
sale of assets, other than sales in the ordinary course of business, and (g) for
any calendar month relating to 2004, CTMS/ASP Expenditures for such month
determined to be operating expenses in accordance with GAAP, provided that all
CTMS/ASP Expenditures incurred in calendar year 2004 shall not exceed $458,000;
all of the foregoing determined in accordance with GAAP, minus (a) gains from
any sale of assets, other than sales in the ordinary course of business and (b)
other extraordinary or non-recurring gains

 

“Fixed Charge Coverage Ratio” shall mean, for Borrower, on a consolidated basis,
the ratio of (a) EBITDA for the Test Period to (b) Fixed Charges for the Test
Period.

 

“Fixed Charges” shall mean, the sum of the following for the Test Period: (a)
Total Debt Service, (b) Capital Expenditures, excluding for any calendar month
relating to 2004, CTMS/ASP Expenditures for such month, provided that all
CTMS/ASP Expenditures incurred in calendar year 2004 shall not exceed $458,000,
(c) income taxes paid in cash or accrued, and (d) dividends paid or accrued or
declared.

 

“Interest Expense” shall mean, for any Test Period, total interest expense
(including attributable to Capital Leases in accordance with GAAP) and fees with
respect to all outstanding

 

C



--------------------------------------------------------------------------------

Indebtedness including capitalized interest but excluding commissions, discounts
and other fees owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Interest Rate Agreements.

 

“Interest Rate Agreement” shall mean any interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to hedge the
position with respect to interest rates.

 

“Net Income” shall mean, the net income (or loss) determined in conformity with
GAAP, provided that there shall be excluded (i) the income (or loss) of any
Person in which any other Person (other than any Borrower) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to a Borrower by such Person, (ii) the income (or loss) of any Person
accrued prior to the date it becomes a Borrower or is merged into or
consolidated with a Borrower or that Person’s assets are acquired by a Borrower,
(iii) the income of any Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions of that income by
that Subsidiary is not at the time permitted by operation of the terms of the
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) compensation expense
resulting from the issuance of capital stock, stock options or stock
appreciation rights issued to former or current employees, including officers,
of a Borrower, or the exercise of such options or rights, in each case to the
extent the obligation (if any) associated therewith is not expected to be
settled by the payment of cash by a Borrower or any affiliate thereof, and (v)
compensation expense resulting from the repurchase of capital stock, options and
rights described in clause (iv) of this definition of Net Income.

 

“Test Period” shall mean the six most recent calendar months then ended (taken
as one accounting period).

 

“Total Debt Service” shall mean the sum of (i) scheduled or other required
payments of principal on Indebtedness, and (ii) Interest Expense, in each case
for the Test Period.

 

D



--------------------------------------------------------------------------------

APPENDIX A

 

DEFINITIONS

 

“Accounts” shall mean all “accounts” (as defined in the UCC) of Borrower (or, if
referring to another Person, of such other Person), including without
limitation, accounts, accounts receivables, monies due or to become due and
obligations in any form (whether arising in connection with contracts, contract
rights, instruments, general intangibles or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

 

“Account Debtor” shall mean any Person who is obligated under an Account.

 

“Advance” shall mean a borrowing under the Revolving Facility. Any amounts paid
by Lender on behalf of Borrower at Borrower’s request, or otherwise, under any
Loan Document shall be an Advance for purposes of the Agreement.

 

“Affiliate” shall mean, as to any Person, any other Person (a) that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person, (b) who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person, or (iii) of any Person
described in clause (a) above with respect to such Person, or (c) which,
directly or indirectly through one or more intermediaries, is the beneficial or
record owner (as defined in Rule 13d-3 of the Securities Exchange Act of 1934,
as amended, as the same is in effect on the date hereof) of ten percent (10%) or
more of any class of the outstanding voting stock, securities or other equity or
ownership interests of such Person. For purposes of this definition, the term
“control” (and the correlative terms, “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, whether through ownership
of securities or other interests, by contract or otherwise.

 

“Applicable Rate” shall mean the interest rates applicable from time to time to
Advances under the Agreement.

 

“Borrowing Base” shall mean, as of any date of determination, the net
collectible U.S. Dollar value of Eligible Receivables, as determined with
reference to the most recent Borrowing Certificate and otherwise in accordance
with the Agreement; provided, however, that if as of such date the most recent
Borrowing Certificate is of a date more than five (5) Business Days before or
after such date, the Borrowing Base shall be determined by Lender in its sole
discretion.

 

“Borrowing Certificate” shall mean a Borrowing Certificate substantially in the
form of Exhibit A.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which the Federal Reserve or Lender is closed.

 

“Capital Expenditures” shall mean the sum (without duplication) of all
expenditures (whether paid in cash or accrued as liabilities) that are or should
be treated as capital expenditures under GAAP, but excluding such expenditures
financed by Permitted Indebtedness or other external sources of funds (such as
insurance proceeds for lost or damaged property).



--------------------------------------------------------------------------------

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset by that Person as lessee that is, should be or should
have been recorded as a “capital lease” in accordance with GAAP.

 

“Capitalized Lease Obligations” shall mean all obligations of any Person under
Capital Leases, in each case, taken at the amount thereof accounted for as a
liability in accordance with GAAP.

 

“Change of Control” shall mean, with respect to Borrower, the occurrence of any
of the following: (i) a merger, consolidation, reorganization, recapitalization
or share or interest exchange, sale or transfer or any other transaction or
series of transactions in which its stockholders, managers, partners or interest
holders immediately prior to such transaction or series of transactions receive,
in exchange for the stock or interests owned by them, cash, property or
securities of the resulting or surviving entity or any Affiliate thereof, and,
as a result thereof, Persons who, individually or in the aggregate, were holders
of 50% or more of its voting stock, securities or equity, partnership or
ownership interests immediately prior to such transaction or series of
transactions hold less than 50% of the voting stock, securities or other equity,
partnership or ownership interests of the resulting or surviving entity or such
Affiliate thereof, calculated on a fully diluted basis, (ii) a direct or
indirect sale, transfer or other conveyance or disposition, in any single
transaction or series of related transactions, of all or substantially all of
its assets.

 

“Charter and Good Standing Documents” shall mean, for Borrower (i) a copy of the
certificate of incorporation certified as of a date acceptable to Lender by the
applicable Governmental Authority of the jurisdiction of incorporation or
organization of such Borrower, (ii) a copy of the bylaws of Borrower certified
as of a date acceptable to Lender by the corporate secretary or assistant
secretary of such Borrower, (iii) an original certificate of good standing as of
a date acceptable to Lender issued by the applicable Governmental Authority of
the jurisdiction of incorporation or organization of such Borrower and of every
other jurisdiction in which such Borrower is otherwise required to be in good
standing, and (iv) copies of the resolutions of the Board of Directors and, if
required, stockholders, authorizing the execution, delivery and performance of
the Loan Documents to which such Borrower is a party, certified by an authorized
officer of such Person as of the Closing Date.

 

“Closing” shall mean the satisfaction, or written waiver by Lender, of all of
the conditions precedent set forth in the Agreement required to be satisfied
prior to the consummation of the transactions contemplated hereby.

 

“Closing Date” shall mean March 15, 2002.

 

“Collateral” has the meaning ascribed to it in Section 2.9(a).

 

“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code of the United
States of America and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws from time to time in effect affecting the rights
of creditors generally, as amended from time to time.

 

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute or be
or result in an Event of Default.

 

“Deposit Account” shall mean, collectively, the Lockbox Account and all bank or
other depository accounts of Borrower.



--------------------------------------------------------------------------------

“Distribution” shall mean any fee, payment, bonus or other remuneration of any
kind, and any repayment of or debt service on loans or other indebtedness.

 

“Eligible Receivables” shall mean each Account arising in the ordinary course of
Borrower’s business from the rendering of Services unless:

 

(a) it is not subject to a valid perfected first priority security interest in
favor of Lender, subject to no other Lien (other than Permitted Liens, which in
no case shall include or permit liens on Accounts or proceeds thereof;

 

(b) it arises out of services rendered or a sale made to, or out of any other
transaction between with, one or more Affiliates (other than services related to
clinical research business) of Borrower;

 

(c) it remains unpaid for longer than 180 calendar days after the applicable
invoice date or Services were rendered;

 

(d) with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates, 50% or more of all such Accounts are not deemed Eligible
Receivables for any reason hereunder (which percentage may, in Lender’s sole
discretion, be increased or decreased);

 

(e) with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates, if such Accounts exceed 20% of the Borrowing Base provided,
however, that Lender will consider lending against Accounts that exceed such 20%
threshold on a case by case basis;

 

(f) any covenant, agreement, representation or warranty contained in any Loan
Document with respect to such Account has been breached and remains uncured;

 

(g) the Account Debtor for such Account has commenced a voluntary case under any
Debtor Relief Law or has made a general assignment for the benefit of creditors,
or a decree or order for relief has been entered by a court having jurisdiction
in respect of such Account Debtor in an involuntary case under any Debtor Relief
Law, or any other petition or application for relief under any Debtor Relief Law
has been filed against such Account Debtor, or such Account Debtor has failed,
suspended business, ceased to be solvent, or has consented to or suffered a
receiver, trustee, liquidator or custodian to be appointed for it or for all or
a significant portion of its assets or affairs;

 

(h) it arises from the sale of property or services rendered to one or more
Account Debtors outside the United States;

 

(i) it represents the sale of goods or rendering of services to an Account
Debtor on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment or any other repurchase or return basis or is evidenced by chattel
paper or an instrument of any kind or has been reduced to judgment;

 

(j) it is subject to any material offset, credit (including any resource or
other income credit or offset) deduction, defense, discount, chargeback, freight
claim, allowance, adjustment, dispute or counterclaim, or is contingent in any
respect or for any reason;

 

(k) there is any agreement with an Account Debtor for any material deduction
from such Account, except for discounts or allowances made in the ordinary
course of business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each invoice related thereto,
such that only the discounted amount of such Account after giving effect to such
discounts and allowances shall be considered an Eligible Receivable;



--------------------------------------------------------------------------------

(l) any return, rejection or repossession of goods or services related to it has
occurred;

 

(m) it is not payable to Borrower;

 

(n) Borrower has agreed to accept or has accepted any non-cash payment for such
Account;

 

(o) with respect to any Account arising from the performance of Services, the
Services have not been actually performed or the Services were undertaken in
violation of any law; or

 

(p) it fails to meet such other specifications and requirements which may from
time to time be established by Lender or is not otherwise satisfactory to
Lender, each as determined in Lender’s discretion in accordance with its
customary business practices.

 

“Environmental Laws” shall mean, collectively and each individually, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Clean Air
Act, the Clean Water Act, any other “Superfund” or “Superlien” law and all other
federal, state and local and foreign environmental, land use, zoning, health,
chemical use, safety and sanitation laws, statutes, ordinances and codes
relating to the protection of the environment and/or governing the use, storage,
treatment, generation, transportation, processing, handling, production or
disposal of Hazardous Substances, in each case, as amended, and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of Governmental Authorities with respect thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

 

“Event of Default” shall mean the occurrence of any event set forth in Article
VIII.

 

“Excess Cash Flow” shall mean, for any fiscal year, without duplication, an
amount equal to the sum of (i) consolidated net income or loss of Borrower for
such period, plus (ii) an amount equal to the amount of depreciation expenses,
amortization expense (including the amortization of goodwill), accrued non cash
interest expense and all other non cash charges deducted in arriving at such
consolidated net income or loss, plus (iii) an amount equal to the aggregate net
cash proceeds of the sale, lease, transfer or other disposition of assets by
Borrower during such period to the extent not required to be applied to
mandatory prepayments or payments on the Loans, plus, (iv) an amount equal to
the net loss on the sale, lease, transfer or other disposition of assets by
Borrower during such period to the extent deducted in arriving at such
consolidated net income or loss, plus (v) without duplication with other items
included in this definition other amount of any tax refunds or credits received
by Borrower during such period, less (vi) an amount equal to the permitted and
used Capital Expenditures of Borrower for such period, less (vii) an amount
equal to the sum of all regularly scheduled payments and optional and mandatory
prepayments of principal or Indebtedness for borrowed money of Borrower (other
than on the Loans) actually made during such period to the extent permitted
hereunder, less (viii) an amount equal to the net gain on the sale, lease,
transfer or other disposition of assets by Borrower during such period to the
extent included in arriving at such consolidated net income or loss.



--------------------------------------------------------------------------------

“Fair Valuation” shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time as applied by nationally recognized
accounting firms.

 

“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.

 

“Hazardous Substances” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances or related materials
as defined in or subject to any applicable Environmental Law.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all items
which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including any lease
which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured thereby shall
have been assumed, (c) all indebtedness of others which such Person has directly
or indirectly guaranteed (sold with recourse or agreed) to purchase or
repurchase or otherwise acquire, or in respect of which such Person has agreed
to supply or advance funds (whether by way of loan, stock, equity or other
ownership interest purchase, capital contribution or otherwise) or otherwise to
become directly or indirectly liable.

 

“Key Officers” shall mean the chief executive officer, chief information
officer, chief financial officers, vice president of sales, and vice president
of operations of Borrower.

 

“Landlord Waiver and Consent” shall mean a waiver/consent in form and substance
satisfactory to Lender from the owner/lessor of any premises not owned by
Borrower at which any of its financial or corporate books and records are now or
hereafter located for the purpose of providing Lender access to such Collateral,
in each case, as such may be modified, amended or supplemented from time to
time.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance,
restriction, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof), or any other arrangement pursuant to which title
to the property is retained by or vested in some other Person for security
purposes.

 

“Loan” or “Loans” shall mean, individually and collectively, all Advances under
the Revolving Facility.

 

“Loan Documents” shall mean, collectively and each individually, the Agreement,
the Note, the Security Documents, the Lockbox Agreements, the UCC financing
statements, the Landlord



--------------------------------------------------------------------------------

Waiver and Consents, the Borrowing Certificates, and all other agreements,
documents, instruments and certificates heretofore or hereafter executed or
delivered to Lender in connection with any of the foregoing or the Loans, as the
same may be amended, modified or supplemented from time to time.

 

“Lockbox Accounts” shall mean the accounts maintained by Borrower at the Lockbox
Banks into which all collections or payments on their Accounts and other
Collateral are paid.

 

“Material Adverse Effect” or “Material Adverse Change” shall mean any event,
condition or circumstance or set of events, conditions or circumstances or any
change(s) which (i) has, had or could reasonably be expected to have any
material adverse effect upon or change in the validity or enforceability of any
Loan Document, (ii) has been or could reasonably be expected to be material and
adverse to the value of the Collateral as a whole or to the business,
operations, properties, assets, liabilities or financial condition of Borrower,
either individually or taken as a whole, or (iii) has materially impaired or
could reasonably be expected to materially impair the ability of Borrower to
perform the Obligations or to consummate the transactions under the Loan
Documents executed by it.

 

“Minimum Termination Fee” shall mean an amount equal to 2.5% of the Facility
Cap.

 

“Note” shall mean, each promissory note payable to the order of Lender executed
by Borrower evidencing the Revolving Facility, as the same may be modified,
amended or supplemented from time to time.

 

“Obligations” shall mean all present and future obligations, Indebtedness and
liabilities of Borrower to Lender at any time and from time to time of every
kind, nature and description, direct or indirect, secured or unsecured, joint
and several, absolute or contingent, due or to become due, matured or unmatured,
now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, under any of the Loan Documents or otherwise relating to the Note
and/or Loans, including, without limitation, all applicable fees, charges and
expenses and/or all amounts paid or advanced by Lender on behalf of or for the
benefit of Borrower for any reason at any time, including in each case
obligations of performance as well as obligations of payment and interest that
accrue after the commencement of any proceeding under any Debtor Relief Law by
or against any such Person.

 

“Payment Office” shall mean initially the address set forth beneath Lender’s
name on the signature page of the Agreement, and thereafter, such other office
of Lender, if any, which it may designate by notice to Borrower to be the
Payment Office.

 

“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations, approvals, certificates of need,
provider numbers and other rights.

 

“Permitted Discretion” shall mean a determination or judgment made by Lender in
good faith in the exercise of reasonable (from the perspective of a secured
lender) business judgment.

 

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

 

“Physician Partners” shall mean the physicians, and any entities affiliated
therewith, that are parties to a contractual arrangement with Borrower relating
to the provision of clinical trial services.

 

“Prime Rate” shall mean a fluctuating interest rate per annum equal at all times
to the rate of interest announced publicly from time to time by Citibank, N.A.
as its base rate; provided, that



--------------------------------------------------------------------------------

such rate is not necessarily the best rate offered to its customers, and, should
Lender be unable to determine such rate, such other indication of the prevailing
prime rate of interest as may reasonably be chosen by Lender; provided, that
each change in the fluctuating interest rate shall take effect simultaneously
with the corresponding change in the Prime Rate.

 

“Security Documents” shall mean the Note, this Agreement, the Lockbox
Agreements, UCC financing statements and all other documents or instruments
necessary to create or perfect the Liens in the Collateral, as such may be
modified, amended or supplemented from time to time.

 

“Services” shall mean the clinical research and data management services
provided by Borrower to pharmaceutical companies pursuant to clinical research
study agreements.

 

“Subsidiary” shall mean, (i) as to Borrower, any Person in which more than 50%
of all equity, membership, partnership or other ownership interests is owned
directly or indirectly by Borrower or one or more of its Subsidiaries, and (ii)
as to any other Person, any Person in which more than 50% of all equity,
membership, partnership or other ownership interests is owned directly or
indirectly by such Person or by one or more of such Person’s Subsidiaries.

 

“Term” shall mean the period commencing on the Closing Date and ending on
February 20, 2007.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Maryland from time to time.

 